Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 1 of 37




                  Exhibit A
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 2 of 37




                       Noble - Plaintiff's Documents
                              Page 98 of 250
                                5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 3 of 37




                       Noble - Plaintiff's Documents
                              Page 99 of 250
                                5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 4 of 37




                       Noble - Plaintiff's Documents
                             Page 100 of 250
                                5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 5 of 37




                       Noble - Plaintiff's Documents
                             Page 101 of 250
                                5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 6 of 37




                       Noble - Plaintiff's Documents
                             Page 102 of 250
                                5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 7 of 37




                       Noble - Plaintiff's Documents
                             Page 103 of 250
                                5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 8 of 37




                       Noble - Plaintiff's Documents
                             Page 104 of 250
                                5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 9 of 37




                       Noble - Plaintiff's Documents
                             Page 105 of 250
                                5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 10 of 37




                        Noble - Plaintiff's Documents
                              Page 106 of 250
                                 5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 11 of 37




                        Noble - Plaintiff's Documents
                              Page 107 of 250
                                 5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 12 of 37




                        Noble - Plaintiff's Documents
                              Page 108 of 250
                                 5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 13 of 37




                        Noble - Plaintiff's Documents
                              Page 109 of 250
                                 5/31/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 14 of 37




                  Exhibit B
                 Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 15 of 37

              Rcocder Fonn No.8068 OAX))- Residential coonact ofsale 2-91
              Jointly prepared by the Real Property Section ofthe New York Stale Bar Association, the New York State Land Tale Association, the
              Committee on Real Property Law ofthe Association ofthe Bar ofthe City ofNew York and the Cotrmiiiee an Real Prt^rty Law ofthe New
              York County Lawyers'Association.

              Wtrainc NO REPRESENTATION IS MADE THAT THIS FORM OR CONTRACT FOR THE SALE AND PURCHASE OF REAL
                           ESTATE COMPLIES WITH SECTION J-702 OF THE GENERAL OBLIGATIONS LAW("PLAIN LANGUAGE").

                                                    CONSULT VOUR LAWYER BEFORE SIGNING THIS AGREEMENT

              NOTE; FIRE AND CASUALTY LOSSES AND CONDEMNATION.
              This coomct fbtm does not provide fee what happens in the event of fire, or other casualty loss or condcinnalioa before the mie chntnc. Unless dmcrcru
              provisioo is made in this cootiaet. Section S-ISll ofthe General Obligatfons Law will apply. One part of the law makes a Purchaser responsible for fttc and
              casualty lost tipon taking possession ofthe Premises before the title closing.

                                                                      ww / Residential Contract ofSale
              CONTRACT OF SALE,made as of.
              BETWEEN MT.OLIVET CHURCH INC.
                                                                      If? =•"
              Address:2176 GRAND CONCOURSE BRONX.NEW YORK I04S6
              Social Security Number/Fed. 1.0. No(s):

              hereinafter called "SELLER",and MARIA T NOBLE AND/OR HER ASSIGNEE

              Address;260 GORGE ROAD AFT 12 D CLIFFSIDE PARK 07010
              Social Security Number/Fed.LD. No.(s):

              hereinafter called "PURCHASER".

              Tbe parties hereby agree as follows;

              1. Seller shall tell and convey and Purchaser shall purchase the property,together will all buildings and improvements thereon(collectively the
              "Premises'l. more fully described on a separate page marked"^^ule A",annexed hereto and made a part hereofand also ktxJwn as:
              Street Address: 2176 GRAND CONCOUSRE BRONX,NEW YORK

              Tax Map Designation: BLOCK 3IS7 LOT 14

              Together with Seller's ownership and rights,ifany,to land lying in the bed ofany street or highway,opened or proposed,adjoining the Pronises to the center
              line thereof, rneluding any right ofSeller to arty unpaid award by reason of any taking by eondetrmation and/or for any damage to the Premises by reason of
                      ofgrade ofany street or highway.Seller shall deliver at no additional cost to Purchaser,at Closing(as hereinafter defined),or thereafter,on demand,
              any documents that Purchaser may reasonably require for tbe conveyance ofsuch title and the sssigitment and eollectiaa ofsuch award or damages.
fermnal       2. This tale also mcludes all fixtures and articles of petsooal property now attached or appurtenant to the Premises, unless spectfically excIixM below. Seller
Properly:     represents and warrants that at Ctosing they will paid for aral owned by Seller, free and clear of all liens and etKumbtances, except my existing mortgage to
              which this tale may be subject Tbey include, but are not limited to, plumbing,heating, lighting and cooking fixtures, bathroom and kitchen cabinets, mantels,
              door mirrors, switch plates and door hardware, Venetian blinds, wiiidow treatments, shades, tcrtcos, awnings, storm windows, storm doors, window boxes,
               mail box, TV aerials, weather vane, flagpole, pumps, shrubbery, fencing, outdoor statuary, tool tbed, dishtmbcr, washing machine, clothes dryer, ^rbage
               disposal unit,range, oven,reftigerstor, fieezer, air conditioning equipment and installations, wall to wall carpeting and built-ins not excluded below (strike out
               inapplicable items). ALL AS PRESENTLY EXISTING



               Excluded Grom this sale are furniture and household fureishings and

Purchase       3.Tbe purchase price is S                                                                                                             5(WJ)00.00
Price:
               payable as follows:

                           (a)on the signing ofthis contract, by Purchaser's check payable to the Escrowee(as hereinafter defined),subject to collection,the receipt of which
               is hereby acknowledged,to be held in escrow pursuant to paragraph 6 ofthis contract(the"Downpayment"):                                     S1S,0()0.00
                              (b)by allowance for the principal amoimt unpaid on the existing mortgage on the date hereof, payment ofwhich Purchaser shall assume by joinder
               in the deed;                                                                                                                                   SO
                              (e)by a purchase money note and mortgage ftom Purchaser to Setter:                                                              SO
                              (d)balance at Qosing in accordance with paragraph 7:                                                                            S48Sd)00,00

Kxislmg                       (Delete ifiru^icable)Ifthis sale is subject to an existing mortgage as indicated in paragraph 3(b)above:
Mortgage:                         The premises shall be eoaveyed subject to the continuing lien ofthe existing mortgage, which is presMly payable, with interest at the rate of
                      perceol'Ila^nium,in rsMXtthly iostaUmenls ofS              which include ptincipxl,irMercst and escrow amounts,if any,^with any balatKC of principal
               being due and payaB
                           (b)To thedkaqnt that any required payments are made on the existing mortgage between the date hereof and Closing which reduce the unpaid
               principal amount thereof bcIotNte amount shown in paragraph 3(b), then tbe balance of tbe price payable at Closing under paragraph 3(d)shall be inereased
               by the amount ofthe payments o^riqapal. Seller represents and wanants that the amount shown in paragraph 3<b)is substantially correct and agrees that
               only payments required by the existingillastQge will be made between the date hereofand Gosing.
                              (c)Ifthere is a mortgagee cscrachqgcounL Seller shall assign it to Purchaser,if it can be assigned, and in that case Putcbaser shall pay the amount
               in the escrow account to Seller at Gosing
                          (d) Seller shall deliver to Purchaser at ClbijM a certificate dated not more than 30 days before Closing signed by the holder of the existing
               mortgage, in form for recording,certiiying the amount oftHnupaid principal, the date to which interest has been paid and tha amounts, if any,claimed to be
               unpaid for principal and interest, itemizing tbe same. Seller shal^i)Uhe foa for recording such ccitificaie. If the telder ofthe existing morigage is a bank or
               other institution as defined in Section 274.a of(he Real Piepeity Law^lq^tutional Lender"), it may,instead ofthe ceitificale, fomish a letter signed by a duly
               authorized officer,employee or agent,dated not more than 30 <Uys beforeClbting,containing the same information.
                              (e)Seller icprescnta and warrants that (i) Seller has delivered to Pbq^uer true and complete copies ofthe existing moilgage. the note secured
               thereby tnd any extensions and modifications thereof,(it)(he existing morigage i^fouow,and at the time of Gosing will not be, in deiault, and (iii) the
               existing moitgage does not contain any provision that permits the bolder of the mottgageraqggatre its immediate payment in full or to change any other teim
               thereof by reason ofthe sale or eooveyanec ofthe Premises.

Purchase       3.             (Delete iftnof^lcable)Ifthere is to be a purchase omney mortgage as indicated in paiagrapmiqT^ve:
Money                         (a)The purchase money note and mortgage shall be drawn by tbe attorney for Seller in the forn^NK^ or,if not. in the standard Ibtm adopted
Mortgage:      by the New York State Land Title Aisociatiaa. Purchaser shall pay at dosing the mortgage recording(ax,recordmpfigaDd the attoney's fees in the amount
               ofS        for its preparation.
                              (b) lite purehase money note and moitgagc shall also provide that it is subject and tubordinate to the lien oNte«isting moitgage and any
               extensions, modifications, replacements or consolidations of the caisting moitgage. provided that(i)(be imcrest rate tbeteofshatN^^ greater than
               percent per annum and the total debt service thereunder shall not be greater than $      per annum,and (ti) ifIhe principal amounllRbq^shall exceed the
               amount of principal owing and unpaid on the existing moitgaim at the lime ofplacing such new mortgage or consolidated mortgage,the excS^epaid to the
               holder ofsuch purehase money mmtgage in reduetion ofIhe principd ibereoC The purchase money mortgage shall also provide that such paymennttthe holder
               thereofshall not alter or alTecl the regular installments,if any,of principal payable thereunder and that(be holder thereof wilL on demand tnd without charge
               therefor,execute,aclmowlcdge and ddivcr any agreement or agreements further to effectuate such sutmrdinatkm.
Dinmpaymatt   6.          (a)Scltcn' attorney fEactowce")shall hold(be Downpayment for Seller's account in escrow in a segregated bank account at               until Gosing
tn Escrow:    or sooner tciminatioa of this contract and shall pay over or apply tire Downpayment in accordance with (he terms of this paragraph. Escrowee shall (nor)
              (Ddete ifinapplicahle) hold Ihe Downpayment in an intcreit4)earing account for the benefit of tbe parties. If imeresi is held for the benefit of the panics, it
              shall be paid to the party entitled to the Dowmpaymcffl and Ihe party itcehring the interest shall pay any income taxes tbeteoo. If interest b not held for tbe
               benefit of the parties, the Downpayment shall be place in an lOLA account or as otherwise permitted or fci|uired by law. The Social Security or Federal
               Identification numbera ofthe parties         be fumi^cd to Escrowee upon request At Closing, the Downpayment shall be paid by Escrowee to Seller. Iffor any
               reason Closing does not occur and cither party gives Notiee (as defined in paragraph 2S)to Escrowee demanding payment of the Downpayment Escrowee
               shall give prompi Notice to flic oflier paity of such dcmgnd. If Escrowee doa not teccivc Notice of objection from such other party to the proposed payment
               within 10 btain^ days after the giving of such Notice, Escrowee is hereby authorized and directed to make such payment. If Escrowee does leeeive such
               Notice of abjection within such 10 day period or if for any other teason Escrowee in good faith shall elecl not to make such payment, Escrowee shall eonlinue
               to hold such amount until otheiwisc directed by Notice ftom the parties to(his eonlract or a fitul, nonappealablo judgment,order or decree ofa court. However,


                                                                                                  Noble-Plaintiff Docs
                                                                                                      200 of 254
                                                                                                      5/23/2019
                     Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 16 of 37

                   Ejcfowes ihall hivt the right at my time to deposit the Downpiymem and L'le ivtereri thefeaa wth the clertc ofa eourt in the county in which the Premtsci are
                   Iffrntfd and shall give Nolise ofsuch deposH to Seller and Porchasci. Upin such de}iotit or dther disbiasemcnt in aeeordanec wtlh the terms of this paragraph.
                   Esetowecihall be reheved and discharged ofall further lAllgalions and responsibilities hereirader.                                                               ■
                               (b)Parties acknowledge that,althoagh'Escrowee is holding the t3oWnpay«ent for Seller's account,for all other purposes Escrowee is aclmg solely
                   at a stakeholder at their request and for their convenience and that Esctowre shall not he liable to either party for any aet or omission on its(art antes taken or
                   suffered in bad faith or ifa willful disregard of this contract or involving gross iiegligepce on the pan of Escrowee. Seller and Puiehascr jointly and severely
                   agree to defend, iiviemnrfy and hold Escrowee harmless from and against all costs, claims anJ expenses {including reasonable moraey s fe«)iw^d in
                               with the pStfiSinance of Escrowee's duties hereunder, excejJt WiWrtspeetto actionj or omissions taken or mffe^ by Escrowee in bad faith or in
                   willful disregard ofthis contract or involving gross negligence on the pan ofEscrowee.                                                      .. .           i i.- k
                              (c)Escroweeinay act or refiain ftom acting in respect ofariy matter referred to herein in full reliance upon and with the advice ofcounsel wliieh
                   may be selected by fl(iadnding my member ofits firm)and shall be fidly protected fa so acting or refiainbg from action upon theadvree ofsuch eo^l.
                              (d) Escrowee tcknowlcdges receipt of the Downpayment chedi tubjpct to coUcction and Escrowee's agreement to the provision of this
                   paiaiiaph by signing in the pltce indicated on the signature page ofthis contract.                                      . ..                .k
                               (e)Esciovrte'or aay member ofits firm shall be permitted to act as counsel for Seller in day dispme as to the disbursement ofthe Downpayment or
                   any other dispute between the parties whether or not Eserowcc is in possessicn ofthe Downpaymeia and cootmuei to act as Escrowee
Acceptable         7. All money payable tmder this contract, unless otherwise specific^ shall be paid by;
                               (a)Cash,but nolovtr $1,000.00;                                  .       .       >   •                                       .        ..
Funds;
                               (b)Good ceitined check ofPurchaser drawn on or official check issued by any bank,savings bank, trust company oi savings and loan association
                   having a banking office in the Stale of New York,unendoned and payableto the order ofSeller, or as Seller may o'dierwiso direct upon not less than 3 business
                   days notice(by telephone dr otherwise)to Purehaser,                                             .. j k .           k           k        .r
                               (c)As to rooney-other ihm the purchase price payable to Seller a;Closing, uneeitified cheek ofPurchaser up to the amount of
                   SI.000.00; and
                               (d) Aa otbtfwisatagreed to in writing by Seller or Seller's attorney.

Mortgage           8.(Detcte ifinappitiabit)The obligations of Putchaier hereunder are ctxidiiional upon isiuaaee on or beore sept 9,. 20M,(the "Commitment Pa'O °f
Contingency:       written commilinent firom any Institutional Lender pursuant to which soch Inttitntioaal l.esdfT agrees to make a lirsf mortgage loan. _il.,. it.u.
                   •sImc govenunentilly insured loan, to Purchaser, at Purchaser's sole cost and expense, of J4SO,OM.OO or soch lesser sum as Piirchaser shall be willuig to
                   accept, at the prevailing fixed rate of interest not to exceed prevailing or initial adjustable tale ofinictesi not to exceed prevailing for a tcim of at least 30
                   years and on other customary coimnitment terms, whether or not conditicmal upon any factois other than an appraisal aatisfaeloiy to the Institutional lender.
                   Purchaser shall (a) make prompt application to an Institutianal Lender for such moRgege torn,(b) fiimish accurate and complete infotmation regarduig
                   Purehaser and membeii ofPurchaier'i family, as required,(t)pay all fees, points and chirgei required in connection wtlh such application and loan,(d)putsue
                   such appfication with diligence,(e)eoopeiite in good faith with such Institutional Lender to cbtaiii such commitment and(f) pi«m|illj giiiliullio to OLllu'uf
                   lilt! lisilll lunj uUiln.JJ uT'curirliutilutieiial baiiiawewnrliialwfteafiaaawdiaaMaadwoiMhMypliaatian. Purchaser shall comply with all requirements of such
                   eommitment (or of any other commitment accepted by Purchaser) and sitall furnish Seller wilh a copy thereof promptly afltr receipt tliettof. If such
                                 js not issucd or. or before the Commitment Date, then, unless Plnehaser has arfcepled a eommitment that does not comply with the requirements
                   set forth above. Purchaser may caiicci this cootrael by giving Notice to Scite within $ business days afler the Commitment Date,in which case this contract
                   shtll be deemed cancelled and theteafltr neilber party shall have any fiather tights agifnsf, or obligitiorB or liabtliliei to.the other by reason ofthis eonli^.
                   except that the Downpayment shall be promptly refunded to Purchaser and except as set forth in'pingreph 27. irPuialnaii fail* w                     at
                   VP if Purchaser
                   right            shallcoatreel
                         to cancel this    acceptand
                                                  a commftment    that does notDownpayment
                                                     to receive a refimdoflhe  comply with the
                                                                                            byterms  set forthcontingency
                                                                                               leaionoftbe     above, thencontsinedra
                                                                                                                            Purchaser shall   be deemed to have waived Purehaser s
                                                                                                                                         this paragraph.

Permitted          9. The Premises arc sold and shall be conveyed subject to;                                                                                    , .k. k
Exceptions:                     (a)Zoning and suOdivision lawa and regnlationt, and landmark, historic or wetlands designation, provided that they are not violated liy the existing
                   buildings and improvements erected on the property or their use;
                         ... (b)Consents for the erection ofany stntclurei on,under or above Iny streets on which the Premises abut;
                      /AJOfLjet Pneroaehmtiii ofstoops, areas,cellar Heps,trim and comiees,ifhay.upon any street or highway;
                               (d)Real estate taxes that are a lien, but are not yet'due and payable;and
                               (e^^heo^^tt^if^,              including a survey exception,set forth in a Rtdei attached.
Governmental       10. / (a) Seller shall comply with all notes or Iwtices of violations oflaw or municipsl ordinances, orders or requiiemenis noted or issued as of the
Violations         Jitu^iiirftij- any gdvemmentil department having authority as to lands, housiag, buildingi, fire, heahb, cnvitoamcnlal and labor conditions affecting the
and Orders:
                   Premises. The Premises shall be conveyed free ofthem at(losing Seller shall furnish Purehaser with any authorizations neccssaiy to make the searches that
                   could diiclose these matters.                                                                         ..     .                                 j-        j      .
                                (b)(Deletefinapptlcabte) All obtigatiOQS affecting the Premises pursuant to the Administrative Code of the City of New York ineuneo pnor to
                   Closing and payable in money shall be discharged by Seller at or ptier to Closiag.

Seller's           11.          (a)Seller reprcseols and warrants to Purehastr that:
Representations:                            (i)The Premisei abut or have a right ofaccess to a publicroad;
                                            ■ (ti) Seller is the sole owner of the I^miscs and has the lull right, power and authority to sell, convey end transfer the same m
                   accordance with the icrnis oftliis contract;
                                         ■■ (iii) Seller is not a "foreign person",as that term is defined for purposes ofthe Foreign Investment in Real Property Tax Act,Internal
                   Revenue Code("IRC"!Section M45,u amended,end the regulations promblgiicd thereunder(Collectively "FIRPTA");
                                             (iv)The fkemises are not aifccted by any exeraptions or abatements oftaxes; and
                                             (v)Sdler has been known by no otbCT name for the past ten years,except: none

                                (b)Setter covenants and wamntt that all ofthe fcpresantttians and wttiantica set forth m this coatract shall be true and cotrect at aosing.
                                (c)Except as otherwise expressly set forth in this contract, none of Seller's convcnints,representations, wanamies or other obligations contained
                   in this contract shall survive Qosing.

Condition of       12. Purehaser acknowledges and represents that Purchaser is fully aware of the physical condition and state of repair of the Premises and of all other property
Property.          included in this sale, based on Purehaser't own inspection and investigation thereof, and that Purehaser Is entering into this contract based solely upon such
                   inspection and investigation and not upon any information, data, statements or representations, written or oral, u to the physical condition, stale of repair, use,
                   cost of operation or any other matter related to the Premises or the other properly included in the tale, given or made by Seller or its rcpiesenlatives, and shall
                   accept the same "as is" in present condition and state ofttpair, subject to reasonable use, wear,tear and naturai deterioralion between the date hereof and the
                   date of Closing (except as otherwise set forth in paragraph           without any reduction in the purchase price or claim of any kind for any change in such
                   condition by reason thereof tubsequem to the date of this coatract. Purchaser and its authorized representatives shall have the right, at reasonable times and
                   upon reasonable notcce(by telephone or otherwise)to Seller,to inspect the Premises before Closing.

Insurable          13. Seller shall give and Purehaser shell accept such title asiny rcputeble title comptny
Title:             ibatl be willing to approve and iatuie in accordance with its standard form oftitle policy approved by the New York State Insurance Department, subject only
                   to the matter* ptovi^ for in this contract
Closing.           14.         (a) "Closing" meins the settlement ofthe obligations ofSeller and Purchaser to each other under this contract,including the payment ofthe
Deed and           purchase priee to Seiler, and the delivery to Purchaser ofa bargain and aale deed with covenants deed in proper statutory short form for record, duly executed
Title:             and acknowledged,so as to'convey to Purchaser fee simple title to the Premises, flee of all eneumbrencts, except as otherwise herein staled. The deed shall
                   contain a covenant by Seller as requited by subd. 3 ofSection 13 ofthe Uen Law.
                                (b)If Seller is a corporation, it shall deliver to Purehaser at the time of Closing (i)a resolution of its Board of Dittclocs authorizing the sale and
                   delivery of the deed, and (ii) a certificate by the Secrttaiy or Assistant Sccretiiy of the corporation cetli^ng such resolultoo and setting forth facts sliowiag
                   that the transfer is in conformtty with the requirements of Section 909 oflire Business Corporation Law.The deed in sucli care ihall uinuin a recital suflrcient
                   to establish eomplianee with that Scclioa.

Closing Date       IS. Closing shall lake place at the oGfice ofJAIME RAMIREZ ESQ at                   o'clock on SEPTEMBER 22.2014 or, upon reasootble notice(by telephone or
and Place:         otherwise)by Purehaser.at die ofitce ofLENDER'S COUNSEL

Conditions to      16 This contract and Purchaser's obligation to purchase the Premises are also subject to and conditioned upon the fiilfillment of the following conditions
Closing:           precedent:

                                (a)The accilncy, u ofthe date ofClosing, ofthe representations and warranties ofSeller made in this contract.
                                ^)The delivery by Seller to Purchaser ofa valid and subsisting Ccitifiealc of Occupancy or other required certificate ofcompliance, or evidence
                   that none wsi required, covering the buildingfs)and all of the other improvements located on the property authorizing their uses as a TWO fiunil^welligg at
                   the date ofClosing.                                                                                                                                            /
                                (c) The delivery 'oy Seller to Purchaser of a duly executed and sworn aifidavil (in form prescribed by law) claiming cxcmpriSnVI'liSi^nre'
                   contemplated hereby, if such be the case, under Article Sl-B of the Tax Law of(he Slate of New York and the Regulations promulgitcd thereunder, as the
                   same may be amended fiora tone to time(collcetivxiy the "(Jains Tax LawT);or iflucb sale shall not be exempt under the Qttns Tax Law,Setter and Purchaser
                   agree to comply in a timely manner with the requirements ofIbq <3ams Tpx Law and,at Qosing,Seller shall deliver to Purchaser(0tn official return showing
                   no tax due,or(ii)an oilicial renim accrxnpanied liy a ccftiiied or oiEctal bank check drawn on a New York State banking institution payable to the order ofthe
                   New York State Departraeiu of Taxation and Finanoa in the amount ofthe tax shown to be due thereon. Seller shall(x)pay promptly any addhkmal tax thai
                   may become due under the Gains Tax Law,together with interest and peniltte theicaa, if any, which may be assessed or become due after Closing, aixFor
                   execute any other documents thit may be scqaited in respect thereof, and (y)indcnmify, deiie^ and save Purchaser harmless from and against any of the
                   foregoing and any damage. liability, cost or expense (including seasonable attomey't ie«) which may be sufieied or incurred by Purchaser by reason of the
                   nonpayment therrof. The ptovuions ofthis subpangtaph(e)shall survive Qosing.
                               (d) The deliveiy by Seller to Purchaser of a ecrtification stating that Seller is not a foreign person, which certification shall be in the fonn then
                   required by FIRPTA. If Seller fails to deliver the aforesaid certifieation or if Purchaser is not entitled under FTRPTA to rely on such certification. Purchaser


                                                                                                       Noble-Plaintiff Docs
                                                                                                           201 of 254
                                                                                                           5/23/2019
                     Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 17 of 37

                  shall        and withhold from the pwchase price a sura equal»10% ihertof(or anjl lesser araouat pennttted by law)and shall at Qosing remit the withheld
                  amount with the requited foima to the Internal Revenue Service.                                                       . u         i        j;.;..             r™ nr
                               (e) The delivery of the Preraises and all buildingCs) and nr.pFovemenU eompnsittg a past thereof in broom clean condilion, vacant and tree oi
                  leases or tcnaneica, together with keys to the Premises.                                                                         .        ■ . j     l ■ i       .«_•
                              (0 All plumbing (ineluding water supply and septic systems, if any), healing and air conditioning, if any, electrical and mechanical s]retems,
                  equipment and maehintiy in the buildingfs)located on the property and all iqiplianees whieh are iacluded in this sale being in working order as of the dale of
                  Qosing.                ^ preniaei ate a one or two family house, delivery by the parties at Closing of aflidavils in compliance with state and local law
                  requirements to the effect that there is tnslalled in the Premises a smoke detecting alarm device or devices.
                             (h)The deUvery by the parties ofany otho afltdavits rcquirod as a condition ofrecording the deed.
Deed              17 At Oosing, certified or qflieial hank checks payable to the order ofthe apptcpriate Stale, City or County officer in the amount of any arolt"ble irwfw
Ttantferand       snSIa recording tax payable by reason ofthe delivery or reeotdbg ofthe deed .jf nwitgage,if any,shall be delivered by the pai^ requirri by law or by tins
Recording         contract to pay such transfer andtor recording tax, together with any required tax returns duly «ecuted and sworn to, and siteh        shall cause anj^uch
                  ThTTk, and returns to be delivered to the appropriate officer promptly after aosing. The obligation to pay any additional tax or defieiency and any interest or
Taxes:            penalties thereon shall survive Closing.

Apporllonmenis    |g.          (a) To the extent applicable,the following shall be apportioned as ofmidnightoftlie day before the day ofClMitig.
and
                                          (i)Taxes, water eharges and sewer rents, on the basis of the fiscal period fbr which auessed;(ii)fuel;(in) intmesi on the existing
                  mortgage;(iv) premiums on existing transferable intiiraaee policies and renewals ofthose expiring prior to Closing;(v)vault charges;(vi)rents as and when
Other
Adjustments:
                  coUeeted.           ^                 occur before a new lax rate is fixed,the apportionment of taxes shall be upon the basis of the tax rate for the immediately
Water Meter       tnoccedins fiscal period applied to that latest assessed valuation.                                                                         .
and                            (c)If there is a water meter on the Preraises, Seller shall furnish a reading to a dale not more than 30 days before Closing and the unfixed meter
Installment       charge and sewer rent,ifany,shall be apportioned on the basis ofsuch last reading                                                                    .     j.c «■_
Assessments:                    (d) If at the date of Closing the Premises are affected by en assessment which is or may become payable m annual mstallmenls, and the first
                  m«.iim«rt is then a lien, or has been paid, then for the purposes of this conttael all the unpaid installments shall be considered due and shall be paid by Seller
                  at or prior to Ck^g                 omissions in computing apportionments or other adjustments nt closing shall be cotrected within a reasonable time following
                  Qosing This subparagtaph shall survive Closing

Allowance          19. Seller has the option to credit Purchaser as an ai(jttSlmenl to the purchase price with the amount of any unpaid Imcs, ^esimenls water charges and se^
for Unpaid        rents, together with any interest and penalties thereon to a date not less that live business days after closing provided that official bills therefor computed to
                  Mtd date ire produced at Closing.
Taxes, etc.:

Use of            20 If at Qosiag there are other liens or eneurobrances that Seller is obligated to psy or discharge. Seller may use any poition of the cash bilaiw of the
Purchase          Durehase price to pay or discharge them, provided Seller shall simultaneoiisly deliver to Putihaser at Closing instruments in recordable form and rofficient to
Price to
                  satisfV such liens or eiteombtaaccs of record, together with the cost of recording or filiag'kaid instrumccU. As an altcrnstive Seller ra^ deposit sufficieni
                           with the title insurance company employed by Purehaser acceptable to sad required by it to assure tlw discharge, but oitly if the litte iiBurence
Remove
                  company will insure Putchaser's title clear of the matters or insure against their enforcement out of the Premises and will insure Purchaser s I^itutionsi
Encumbrances:     Lender clear of such matters. Upon notice (by tet^hone or otherwise), given not Icm than 3 business days before Closing Purchaser shall provide separate
                  certified or official bank checks as requested to assist in clearing tqj these malten.

Title             21.         (n) Purchaser shall order an examination of title in respect of the Premises from a title company licensed or aulhoiiaed to issue title iiuurance
Examination:      the New York Stale Insurance Department or any agent for such title company promptly after the execution of this contract or, if this contract is reb^ to the
Seller's
                  mortgage contingency  set forth in paragraph 8, after a mortgage eommilment has been aecepled by Purchaser. Purchaser shall cause a copy of the title report
                  and ofany additions thereto to be delivered to the attoroeyis) for Seller promptly after receipt thereof.                                                     ,
Inability to                    (b) If at the date of Closing Seller is unable to transfer title to Purchaser in acewdance with this contract, or Purchaser has other valid grounds for
Convey:           refusing to close, whether by reason of liens, cneumbranees or other objections to title or othervrisc (herein collectively called "Defects"), other than thore
Limitations of    tubieet to whieh Purchaser is obligated to accept title hereunder or which Purchaser may have waived and other that those whieh Seller has herem expre^y
Liability:        agreed to remove, remedy or dischaige and if Purchaser shall be unwilling to waive the same and to close title without abatement of the purchase price, tten
                         as hereinafter set forth. Seller shall have the right, at Seller's sole election, either to take such actiao as Seller may deem advisable to remove, remedy,
                  disehsrge or comply with such Defecb or to cancel this contract; (ii) if Setter elects to take action to remove, rem^y or comply with such Defe^ Seller shift
                   be entitled from time to time,            Notice to Purchaser, to adjourn the date for Closing hereunder for a period or periods not exc^ing 60 days in ite
                   aggregate (hot not extending beyood the date upon whieh Purchaser's mortgage commitmetn, if any, shall e^ire), and the date for Closing shall be adjoumd
                   to a date specified by Seller not beyond such period. If for any reason whatsoever. Seller shall not have succeeding in removing remedying or complying with
                   sueh Defects at the mcptration of such adjounimenl(s) and if Purchaser shall still he unwilling to waive the same and to close title without alwtement of the
                   purchase price, then either party may cancel this contract by Notice to the other given within 10 days after such adjourned date; (iii) notwithstanding the
                   foregoing, the existing mortgage (unless this sale is subject to the same) and any matter created by Seller after the date hereof shall be released, discharged or
                   otherwise cured by Seller at or prior to Closing                                                                     .               ,     .       •
                               (c) If this contract is cancelled pursuant to its terras, other than as a result of Purchaser's default, this contract shall tenninate and come to an end.
                   and neither party shall have any further nghts, obligations or liabilities against or to the other herettnder or otherwise, except that: (i) Seller shall promptly
                   refimd or cause the Eserowte to refund the Downpaytnent to Purchaser and, unless cancelled u a result of Purchaser's default or puisuant to paragraph 8, to
                   reimburse Purchases for the net cost of examination of title, inelndiog any appropriate additional charges related thereto, and the net cost, if actually paid or
                   incurred by Purchaser, for updating the existing survey of the Premises or of a new survey, and (ii) the obligations under paragraph 27 shall survive the
                   termination of this cooirxeL


Affidavit as to    22. If a title examioation discloses judgments, bankruptcies or other returns against persons having names the same as or simitar to that of Seller, Seller shall
Judgments,         deliver an affidavit at Closing showing that th^ are not against Seller.
Bankruptcies,
etc.:


 Defaultsand       23.           (a) If Purehaser defaults hereunder. Setter's sole remedy shall be to receive and retain the Downpayment as liquidated damages, it being agreed
 Remedies:         that Seller's damages in case of Purchaser's defiiult might be impossible to ascertain and that the Downpayment constitutes a fair and reasonable amount of
                   damages under the circumstaiiccs and is not a penalty.
                                 (b) If Seller defoolts hereunder. Purchaser shall have such remedies as Purchaser shall be entitled to at law or in equity, including, but not limited
                   to, specific p^orinance.
Purchaser's        24. All money paid on account of this eoatraet, and then reasonable expenses of examination of title to the Premises and of any survey and survey inspection
Lien:              charges, are het^ made liens on the Premises, but sueh liens shall not continue after delkult by Purehaser under this contraet.

 Notices:          23. Any notice or other communication (Tlotice") shall be in writing and either (a) tent by either of the parties hereto or by their respective atiotneys wha are
                   hereby authorized to do so on their behalf or by the Etcrowee, by registered or certified mail, postage prepaid, or

                                    (b) delivered in person or by overnight courier, with receipt acknowledged, to the respective addresses given in this contract for the party and the
                   Eterowce, to whom the Notice is to be given, or to sueh other address as such patty or Etcrowee shall hereafter designate by Notice given to the other party or
                   parties and the Escrowce pursijaat to this paragraph. Eech notice mailed shall be deemed given oo the third business day following the date of mailing the
                   same, except that eny notice to Escrowee shall be deemed given only upon receipl by Eserowee and each Notice delivered in person or by overnight courier
                   shall be deemed given when delivered.

No.                26.    This contract may not be assigned by Purchaser without the prior written consent of Seller in each instance and any purported assignmentfs) made
Assignment:        withom such consent shall be void.


Broker;            27. Seller and Purehaser each represems and wairants to other that it has not deah with any tiroker in connection with this sale other than NONE ("Broker")
                   and Seller shall pay Broker any commission earned pursuant to a separate agreement between Seller and Broker. Seller and Purchaser shall indemnify and
                   defend each otbre against any costs, claims and expenses, including reasonable attorneys' fees, arising out of the breach on their respective parts of any
                   representation or agreement contained in this paragraph. The provisions of this paragraph shall spryive Closing or, if Closing does not occur, the termination of
                   this cootiacl.

Miscellaneous:     28.          (a)       AI| prior' understandings, agreements, rcprescntalioni and warranties, oral or wriltca, between Seller and Purchaser are merged in this
                   ctmtracs; it completely expresses their lull agreemem aiid has'been entered into after fbll investigation, nmther party relying upop any statement made by
                   anyone else that is not set forth in this eostract
                                (b) Neither this eoatraet nor any provisioa thereof may be waived, changed or cancelled except in writing This contract ^1 also apply to and
                   bind the heirs, distribute legal representatives, successors and permitted assigns of the respective parties. The parties hereby authorize their respective
                   attorneys to agree in wriring to any changes in dates and time periods provided for in this eoatraet
                                (c) Any singular w^ or term herein shall also be read »in the plural and the neuter shall iadude the maKuline and feminine gender, whenever
                  the sense of this eonlnct may require it
                                (d) The captions in this contraet are for eonvcnience of referenee'only and in no way define, limit or describe the scope of this contract and shall
                  not be considered in the interpretation of this contract or any provitipn hereof.
                                (e) This contraet shall not be binding or effective until duly executed and delivered by Seller and Purehaser.
                                (0 Seller and Purchaser shall comply with IRC reporting requirements, if applicable. This subpaiagraph shall survive Closing. '
                                (g) Each party shall, at any time arid from lime to time, execute, wknowledgc wfiere appropriate and deliver sueh further instruments and


                                                                                                        Noble-Plaintiff Docs
                                                                                                            202 of 254
                                                                                                            5/23/2019
           Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 18 of 37




                  1st RIDER TO CONTRACT OF SALE


RIDER ATTACHED TO AND MADE A PART OFTHE CONTRACT OFSALE BETWEEN:

SELLER:               MT.OLIVET CHURCH INC.

PURCHASER(S): MARIA T. NOBLE AND OR ASSIGNEE

PREMISES:            2176 GRAND CONCOURSE BRONX NEW YORK


1. ADDITIONAT.EXCEPTIONS. Supplementing Paragraph 9: The premises are to be
sold and conveyed subject to the following matters, in addition to those matter listed in
Paragraph 9:

a) Covenants, restrictions, rights of way, easements, reservations and agreements of record,
if any, insofar as the same may now be in force or effect, provided same are not violated by
the present structure or use of the Premises, and do not render title uninsurable;
b) Any state of facts an accurate survey of the Premises may show,, provided the same does
not render tide unrnarketable;
c) Building and zoning regulations and ordinances of the city, town or village in which the
premises lie which are not violated by the existing structure or its present.
d) Rights, if any, of the municipality in which the Premises are located or of any public
utility, telephone or cable television company, to install, maintain, operate and/or repair
pipes, wires cables, poles and related equipment in, under, over and upon the Premises;
e) Possible encroachments of fences and variations between record lines and fences;
encroachments or projections upon street or road of any stoops, areas, gratings, steps,
windows, balconies, ornaments, brick, leaves, trim and cornices and the like;
f) Any state of facts a personal inspection of the Premises would show;

l.REPAIRS.It is understood and agreed that seller shall not be under any obligation
whatsoever to make and/or pay for any repairs, alterations or improvements, including the
cost of any and all inspections required by the lending institution or any other organization
as a condition to the issuance of the mortgage commitment referred to previously.

3.'ASSIGNMENTS. This contract may be assigned without the written consent of the
seller.


4. DISCLOSURES. In the event the Seller or Purchaser or any of the principals,
stockholders, directors, officers or employers of the Seller or Purchaser herein are
licensed Real Estate Brokers/Salesman the Seller and/or Purchaser acknowledged that




                                                        Noble-Plaintiff Docs
                                                            203 of 254
                                                            5/23/2019
               Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 19 of 37




full disclosure of.this fact has been made to them, and that the purchaser is purchasing
the property for possible resale at a profit.
5. mortgage CONTINGENCY; If Purchaser is unable to obtain a commitment for
such mortgage Seller's attorney shall, upon request, have the right to see copies of the
application filed by the Purchaser(S)with the proposed mortgagee. If requested, Purchaser
(s) will request, in writing, that mortgagee send a copy of the application to Sellers
attorney.


       If Purchaser is unable to obtain a firm commitment within such time, then either
party may cancel this contract, subject to terms of preprinted contract, by written notice to
the other party and upon refund of the down payment teripinate without further liability
on the part of either part^' to the other.

6. NOTICES. All notices under this contract shall be in writing, mailed, or delivered to
the office of counsel for the respective parties, that have represented said parties at the
signing of this contract,(or to successor counsel whose appearance has been so designated
in writing). However, all notices under this contract which would have the effect of
canceling and/or rescinding and/or otherwise terminating this contract, including but not
limited to a Purchaser's failure to obtain mortgage commitment notice® shall be so sent by
certified mail. Notices signed by said counsel shall be sufficient.

7. PERSONALITY. All personal property included in this sale will be conveyed in as is
condition, less normal wear and tear from the date of this contact to the closing of title.
8. VIOLATIONS. All notices of violation of law or municipal ordinance orders or
requirement, which in the aggregate do not exceed Five Hundred ($500.00) Dollars to
correct, noted in or issued by the Department of Housing and Buildings, Fire, Labor
Health or other State or Municipal Authorities having jurisdiction against or affecting the
premises at the date hereof shall be complied with by the Seller on or before closing and
the premises shall be conveyed free of same or a credit at Seller's option in order to correct
the violations. In the event cost of correcting such violations exceed Five Hundred
($500.00) Dollars in the aggregate. Seller shall have the right to elect, within ten (10) days
of receipt of written notice, to cure and consummate the transaction contemplated hereby
or to cancel this contract by written notice to Purchaser. In the event Seller elects to cancel
the contact pursuant hereto. Seller's sole liability shall be limited to the return of the
Deposit and the parties shall have no further rights or liabilities to each other under the
terms and provisions of this contract. Notwithstanding the foregoing. Purchaser may elect
to take the premises subject to such violations without any offset whatsoever and without
any claim against or liability on the part of the Seller, except as herein provided.
                                         J;i(n>e Kaniin;/
                                    751 L ommoowc.il'i).AvctiHv
                                       Biotix, New York I047.'>
       iel.:     :     Fay.::IS
                                     ramirc?iaw(i'/-i>pionlinc.iiet




                                                                Noble-Plaintiff Docs
                                                                    204 of 254
                                                                    5/23/2019
           Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 20 of 37




9. Ti^AVFT. ATJ.QWANCE. In the event the closing c/Title should take place outside
of the New York City Metropolitan area, or Wescchester County the buyer shall pay the
sum of Three hundred Fifty($350.00) as a travel allowance to the sellers attorney.

10. TITLE EXAMINATION. Purchaser agrees to order, imrpediately after obtaining
a mortgage commitment, art examination of the title to the premises to be made on
Purchaser's behalf, and, at least 10 days before the date for the closing of title, to send to
the attorneys for Seller a copy of the report of such ^amination of tide and a written
statement of any objections to tide of the closing of title hereunder. If Purchaser or
Purchaser's attorney fails to Give Seller's attorney such notice of objection (other than
bring down to date searches), then any defect or encumbrance of exception appearing on
such report of title, or affecting the premises at the time of closing, shall not be deemed to
be ari objection to title or to the closing of title hereunder, and Purchaser shall take title
subject hereto.

11. INABILITY TO CONVEY TITLE. If the Seller shall be unable to convey tide in
accordance with the provisions of this.Agreement any payrnents made by the Purchaser on
account of the purchase price, shall be refunded, together with the reasonable expense
incurred for examination of title (not exceeding the usual net charges of title issued, and
the net cost of a survey), whereupon this Agreement shall, be terminated and neither party
hereto shall have any further rights again the other, except that, if the premises are affected
by any encumbrance, outstanding interest or expression of title not expressly consented to
herein by the Purchaser, which render the Seller's title to the premises unmarketable, and,
which may, according to reasonable expectations, be removed within fifteen (15) days, the
Seller shall have the privilege to remove or satisfy the same^ and shall for this purpose be
entitled to an adjournment of the closing of title to the premises marketable. The
Purchaser may, nevertheless, accept such title as the Seller may be able to convey, without
reduction of the purchase price, or any credit against the same and without liability on the
part of the Seller.

12. CONTRACT MODIHCATION AND EXTENSION.                                                Seller (s) does hereby
appoint Seller's attorney herein as his agent and Purchasers) does hereby appoint his
attorney, herein as his agent to execute any and all instrument in writing, having reference
to this contract including but not limited to, modifications thereof and extensions of time
for obtaining mortgage, if any, and extension of time for closing or otherwise.

13. DEEP ACCEPTANCE. The acceptance of deed by Purchaser(s) shall be deemed to
be full performance and discharge and every agreement and obligation on the part of the
Seller(s) to be performed pursuant to the provisions of this agreement, except those, if any,
                                                 Jaime Kiimiiv/ I'.i.
                                           751 Ccminicmwcaltli .Avenue
                                              Brimv. Mi;vv Yori. 11)47.'?
      tel.: TiS .^4i-662'j (itx.; 7|8-542.<>6jU
                                            ramirivlit wtViaiplon lint,net




                                                                        Noble-Plaintiff Docs
                                                                            205 of 254
                                                                            5/23/2019
              Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 21 of 37




which are herein specifically stated to survive the delivery of die deed.
14. SUBMISSION T^Ot AN OFFER. The subnussion of this agreement by the Seller
or their attorneys to Purchaser does not constitute an offer or an acceptance of an offer.
This agreement shall not.be binding upon the Sellers unless (i) the agreement has been
fully executed by the Purchaser and Seller, and a fully executed copy has been delivered to
each party by their respective attorneys; and (ii) Purchaser has paid the down payment
pursuant to Paragraph 1 of the form printed contract.
15 CONTRACT CANNOT BE RECORDED^ The parties agrees that neither this
agreement nor any memorandum or notice thereof shall be recorded or tendered for
recording in the County Clerk's Office of the County in which the land is situated.
Purchaser further agrees that if this agreement, or any mcraprandum or short form thereof
shall be recorded in any such office, this agreement, upon notice by the Seller to the
Purchaser, may be deemed to void at Seller's option and of no further force and effect and
such notice, if reported, shall be deemed sufficient and adecjuate notice to third parties
that this agreement is void and of no further force and effect.

16. CONFLICT. If there is any conflict between the provisions contained in this
Addendum and the provision of the printed form contract, the provisions in this
addendum shall govern and be controlling to the extent necessary to resolve the conflict.
17. AMBIGUITY. Both parties shall be deemed to have drafted this Agreement. In the
event any provisions arc found to be ambiguous,same shall not be construed against either
party.


18. Purchaser shall have the right to inspect the premises within forty-eight (48) hours
prior to closing.


19. HEATING/COOLING BILLS. The purchasers herein acknowledged that they have
a right to the summary of the heating and/or cooling bills or a complete set of said bills,
under Section 17-103, Chapter 555 of the Laws of the State of New York commonly
known as the Truth in Heating Law. The purchasers herein waive their right to companies
of said bills and acknowledge that they have not requested them in connection with this
transaction.


20. At closing, the premises will have an operable single station smoke detecting alarm
device in accordance with the New York State Executive Law, Chapter 971,Section 270.5.

                                                Jaime RainitV/;.   .
                                       751 C:ominonui;a!iIi Avviiuf
                                          Rronx. N.nv York 1047:5
         Tel.: 718     l\i\ . ri8-542.<i6:'i)
                                         liiiiiircziavi'.ioptonline.net




                                                                    Noble-Plaintiff Docs
                                                                        206 of 254
                                                                        5/23/2019
                  Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 22 of 37




21.PURCHASER REPRESENTATIONS.Purchr.sers warrant: and represent(i)
that they have assets sulticicnt to complete this transaction;.dO that they have no personal
Imowledge of any circumstances that would render dreiu unacceptable to any lending
institution by reason of outstanding loans, obligations or liabilities which would adversely
affect their credit standing; (iii) that until the closing of title, they will not deliberately or
knowingly change their financial status so as to render their mortgage application
unacceptable to the lending institution. Purchasers acknowledge and represent that this
transaction is not contingent on the Purchasers ability to sell any other real or personal
property.



22. CERTIFICATE OE OCCUPANCY.Supplementing paragraph #16B of the printed
contract. This presentation shall not be construed to obligate Seller to incur any cost of
expense to obtain a Certificate of Occupancy, Certificate of Completion and/or letter as
herein above provided; and in the event that Seller cannot comply with this representation
without incurring any cost, Seller shall have the option ol canceling this Contract and
returning to the Purchaser the down payment paid hereuhder and thereupon the rights
and obligations of the parities shall cease and terminate unless Purchaser waives this
condition.

23. PREPARATION OF CONTRACT. In the event Purchaser is unable to obtain a
mortgage commitment in accordance to the terms of the Contract, Purchaser agrees to pay
the Seller's attorney the sum of one hundred and fifty($150.00) dollars for preparation of
the Contract. Seller's attorney shall be authorized to deduct said amount form the
downpayment

24. TERMITE INSPEfCTlGN.                        Purchasers shall order a termite inspection by a
reputable company, and if premises are found to be infested with termites or other wood
destroying insects, the Seller shall have the option of cither canceling said contract or
curing premises of said infestation. Said termite inspection shall be completed within
twenty (20) days from the date hereof. The purchaser shall serve written notice upon
Seller's attorney within twenty(20)days after Purchaser receives the inspection report.

25. POSSESSION. Vacant and broom clean possession of the ENTIRE within
described premises shall be delivered to Purchaser within 7 days after the closing of title.
However, the attorney for the Seller shall hold in escrow the sum of $3,500.00 security for
the faithful performance of the above agreement. In the event that Seller does not deliver
vacant possession as set forth, then in that event, the attorney for the Seller is authorized to
pay out of said escrow deposit the sum of $375.00 per day to the Purchaser as liquidated
damages for each and every additional day that Seller remains in possession beyond the
agreed period. All adjustments to be as of the day of possession.
                                            Jaimv. Kamirc/. P C.
                                    751 Commi'inve.iit'i Avfiuic
                                       (Sioiix. Now York UM'.l
       iol.: ■■         Im.. VIS 342 6610
                                      raniiic/.law'aiopUiiiliuo.net




                                                                Noble-Plaintiff Docs
                                                                    207 of 254
                                                                    5/23/2019
           Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 23 of 37




       In the event Seller unable to deliver premises vacant as of the date of closing, Seller
shiall be entitled to ah adjournment of up to ninety(90)days to bring a disposes proceeding
against its current teriant.

       If after (90) days, premises cannot be delivered vacant, Seller may at his option
cancel this contract and return to Purchaser the down payTnent paid hereunder and all
costs for any title expenses, mortgage application and.cancellation fees, and appraisals.
Purchaser, at his.option, may take tide to the premises on the date of Closing, subject to
any tenancy remaining in the premises, whereby Seller shall assign any and all rights caused
of action, etc., against tenant to Purchaser. Seller shall be relieved of all claims and shall
bear no responsiklit^ to continue or bring forth any proceedings against the tenant.
26 APPLIANCES- Notwithstanding the above, seller's liability in connection with any
appliance shall be limited to the sum of ONE HUNDRED TWENTY nVE ($125.00)
DOLLARS 00/100 per appliance. The Purchaser shall have the right to inspect the
premises within forty-eight(48) hours prior to closing ancj of taking possession in order to
ascertain the condition of the premises.

27. PROPERTY CONDITION DISCLOSURE-Article 14 of the Real Property Law of
the State of New York("the Property Condition Disclosure Act" or "PCDA")provides that
the Seller of a one (I) to four (4) family dwelling ("die Premises") must deliver to the
prospective. Purchaser,of the Premises prior to signing by the Purchaser of a binding
Contract of Sale a certified Property Condition Disclosure Statement("PCDS") regarding
certain conditions and information concerning the Premises which are known to the
Seller. Such PCDS is. not a warranty of any kind by the Seller or by any agency
representing the Seller in this transaction. It is not a substitute for any inspections or test
which may be conducted by the Purchaser or qualified agents on behalf of the Purchaser,
and the Purchaser is encouraged to obtain his or her own independent professional
engineer inspections and environmental tests and is also encouraged to check public
records pertaining to the premises. Seller represents that Seller does not have actual
knowledge, records or personal recollection of facts and/or events suitable to accurately
complete the information requested to be set forth in die state formulated PCDS.

Section 465 of the PCDA provides that in the event that a Seller fails to deliver a PCDS
before the Purchaser signs a binding Contract of Sale, the Purchaser is to receive upon the
transfer of title a credit against the purchase price in the sum of $500.00. Seller hereby
offers to give the Purchaser, at closing, a credit against the purchase price in the sum of
$500.00. Purchaser hereby accepts the offer, in return for which credit; the Purchaser
hereby released the Seller from any obligation otherwise imposed by the PCDA to deliver a
PCDS.
                                        Jaime Kaiiiiivz. I' C.
                                   7.^1 ConuTu>iiweii(!i Avenue
                                       Hronx. Nc" York i(147.1
     . fd.; 718-';42Y,629 1\ik ;
                                    raniirtviawfttioptonline.nei




                                                             Noble-Plaintiff Docs
                                                                 208 of 254
                                                                 5/23/2019
           Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 24 of 37




28. ADIOURNNfeNT FEE, In the event the seller's attorney appears at scheduled
closing and the closing has to be adjourned or cancelled through no fault of the Seller,
then Purchaser shall apply to the seller's attorney a fee of$250.00.


7Q RFTTmNED CHECK                   In the event the purchaser's down payment check is
dishonored then in tha^t event seller's shall be entitled to all remedies at law including
contract cancellation and the purchaser shall pay seller's attorney the sum of $100.00 as a
service fee in addition to replacing said dishonored check with either a certified check or
official bank check.

30.      SHORT SALE.                     { ) Short sale.(check if applicable)
This transaction shall be subject to seller's mortgagee (s) accepting a short sale application
for the instant premises and shall be subject to any terms requested by mortgagee (s). If any
proposed terms are unacceptable to purchaser, purchaser shall have right to cancel
transaction and receive return of down payment. Seller acknowledges that he or she will
not receive any proceeds at closing.

31.  COURT APPROVAL. THIS TRANSACTION SHALL BE SUBJECT TO
COURT APPROVAL AS REQUIRED PURSUANT TO THE APPLICABLE
RELIGIOUS CORPORATION LAWS.




                                                                    rchdscr



Seller                                                         Purchaser




                                              Jaimo Kamircz. P C.
                                        751 '.•oimnnnwaiiillt Avt-tuic
                                           HroiiN. Mew York KM"?
                       P;n ; "(.S-S-U o',-;;!)
                                          ■iiiiiii;''lawfaioptoMliiic not




                                                                      Noble-Plaintiff Docs
                                                                          209 of 254
                                                                          5/23/2019
                   Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 25 of 37




Disclosure ofinrormationoii Lead-Based Paint and/or Lead-Based Paitit Hawirds

Lead Warning Statement                                               •          .
Every purchaser ofany interest in residential real property on which a residential dwelling wos built prior to 1978 is
notified that such property may present exposure to leadfrom lead-based paint that may place young children at risk
of developing lead poisoning,- Lead poisoning in young children may produce permanent neurological damage,
including learning disabilities, reduced intelligence quotient, behavioral problems, and impaired memory. Lead
poisoning also poses,a particular risk to pregnant women. Tlte seller of arty interest in residential real property is
required to provide the btq>er with any information on lead-based paint hazardsfrom ri.sk assessments or inspections
in the seller's possession and notify the buyer ofany known lead-based paint hazards. A risk assessment or inspection
for possible lead-basedpaint hazards is recommendedprior to purchase
Seller's Disclosure                                                      •.         ,
(a) Presence oflead-based paint ajid/or lead-based paint hazards fcheck (i)or (ii) below):
    (i) Q Known lead-based paint and/or lead-b^ed paint hazards arc present in the housing
             (explain).

               Seller has no knowledge oflead-based paint and/or lei^-based paint hazards in the housing.
(b)Records and reports avaljat>Ie to the seller(check(i) or (ii) below):
       (i) □ Seller has provided the purchaser with all available records and reports pertaining to leadbased
                paint and/or lead-based paint hazards in the housing (list documents below).
                Seller has no reports or records pertaining to lead-based paint and/'or lead-based paint
                hazards in the housing.

 Purchaser's Acknowledgment (initial)
 (c)         Purchaser has received copies of all information listed above.
 (d)         Purchaser has received the pamphlet Protect Your Familyfrom Lead in Your Home.
 (e) Purchaser has (check (i) or (ii) below):
       (i) 0 received a 10-day opportunity (or mutually agreed upon period) to conduct a risk assessment
             or inspection for the presence of lead-based paint and/or lead-based paint hazards; or
       (ii) □ waived the opportunity to conduct a risk assessment or inspection for the presence of
                lead-based paint and/or lead-based paint hazards.

 Agent's Acknowledgment (initial)
 (f)         Agent has informed the seller of the seller's obligations under 42 U.S.C. 4852(d) and is
 aware of his/her responsibility to ensure compliance.

 Certification of Accuracy
 The following parties have reviewed the information above and certify, to the best of their knowledge, that the
 information diey have provided is true and accurate.


                                                                Seller                                       Date

                                                                 Purchaser                                  Date

 Agent                                      Date                 Agent                                       Date




                                                                              Noble-Plaintiff Docs
                                                                                  210 of 254
                                                                                  5/23/2019
  Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 26 of 37

documents and lake such other action as may be reasonably requesicd by the other in order to catty out the intent and purpose of this contract. This
siibpiragraph shall survive Closing.                                                                                  .        .. j u •       n     u r .1.
            (h)This contract is intended for the exclusive benefit ofthe parties hereto a^ except as otherwise expressly provided herein, shall not be for the
benefit of,and shall not create any rights in,or be enforceable by,any othn person or entity.


IN WTNESS WHEREOF, this contract has been duly executed by the parties hereto.




                                   SeOer
                       MT.OLIVET CHURai INC.                                                                 MARIA T. NOBLE




                                                                    STTl/^TZ.


  Attorney for Se!ler:JAlME RAMIREZ                                               Attorney fcr Purchaser:

  Address;3058 CROSS BRONX EXPRESSWAY UNIT I                                      Address:
  BRONX,NEW YORK I046S
                                                                                  Tel:                    Fax:

  Tel:l|«542 6629                        Fax:718S42 6630




Receipt of the Down payment is acknowledged and the undersigned agrees to act in accordance with the provisions ofParagraph 6 above.




               Contract of Sale                                                                               PREMISES

                                                                                  DISTRICT
  TITLE NO.

                                                                                  SECTION
                                       TO
                                                                                  BIjOCK
                           DISTRIBUTED BY
                                                                                  LOT

                         YOUR TITLE EXPERTS                                       COUNTY or TOWN
           The JuiiicinI Title Insurance Agency LLC
          800-281-TITLE(8485) FAX:800-FAX-9396                                    STREET NUMBER ADDRESS




                                                                                 Noble-Plaintiff Docs
                                                                                     211 of 254
                                                                                     5/23/2019
Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 27 of 37




                  Exhibit C
                              Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 28 of 37
Contract ofSale for New York ofTtcc. commercial and multi-family residential premises


           Contract of Sale—Office. Commercial and Multi-Family Residential Premises

                                                                   Table of Contents
Schedule A. Description of premises(to be attached)                               Section 8. Destruction, damage or condemnation
Schedule B.Permitted exceptions                                                   Section 9. Covenants of seller
Schedule C,Purchase price                                                         Section 10. Seller's closing obligations
Schedule D. Miscellaneous                                                         Section 11. Purchaser's closing obligations
Schedule E. Rent schedule(to be attached)                                         Section 12. Apportionments
Section t. Sale of premises and acceptable title                                  Section 13. Objections to title, failure ofseller or
Section 2. Purchase price, acceptable funds, existing                                          purchaser to perform and
           mortgages, purchase money mortgage and                                 Section 14. Broker
           escrow of downpayment                                                  Section 15. Notices
Section 3. The closing                                                            Section 16. Limitations on survival ofrepresentations,
Section 4. Representations and warranties ofseller                                            warranties, covenants and other
Section 5. Acknowledgments ofpurchaser                                                        obligations
Section 6. Seller's obligations as to leases                                      Section 17. Miscellaneous provisions
Section 7. Responsibility for violations                                          Signatures and receipt by escrowee

                     CONTRACT dated the                     ,day of APRIL,2017,
Between
MT.OLIVET CHURCH,INC.

Address:
2176 GRAND CONCOURSE.BRONX,NY 10457
("Seller")and

MARIA T. NOBLE

Address:
250 GORGE ROAD,APT. 12D, CLIFFSIDE PARK,NJ 07010
("Purchaser").




Seller and Purchaser hereby covenant and agree as follows:
                                                                         Schedule A
                                                            DESCRIPTION OF PREMISES


The Premises arc located at or known as:
Street Address:2176 GRAND CONCOURSE
City:BRONX      State:NY                   Zip:10457
Tax Map Designation: Section:                    Block;03157            Loi:0014


(D metes and bounds description attached hereto)
                                                                   Schedule B
                                                             PERMITTED EXCEPTIONS

           1. Zoning regulations and ordinances which are not violated by the existing structures or present use thereof and which do not
render title uninsurable.
        2. Consents by the Seller or any former owner of the Premises for the erection of any structure or structures on. under or
above any street or streets on which the Premises may abut.
        3. The Existing Mortgage(s) and financing statements, assignments of leases and other collateral assignments anciilary
thereto.
         4. Leases and Tenancies specified in the Rent Schedule and any new leases or tenancies not prohibited by this contract.
         5. Unpaid installments ofassessments not due and payable on or before the Closing Date.
         6. Financing statements, chattel mortgages and liens on personalty filed more than 5 years prior to the Closing Date and not
renewed, or filed against property or equipment no longer located on the Premises or owned by Tenants.
         7.       (a)       Rights of utility companies to lay, maintain install and repair pipes, lines, poles, conduits, cable boxes and
related equipment on. over and under the Premises, provided that none of such riglits imposes any monetary obligation on the owner
ofthe Premises.
                 (b) Encroachments of stoops, areas, cellar steps, trim cornices, lintels, window sills, awnings, canopies, ledges,
fences, hedges, coping and retaining walls projecting from the Premises over any street or highway or over any adjoining property and
encroachments ofsimilar elements projecting from adjoining property over the Premises.
                 (c) Revocability or lack of right to maintain vaults, coal chutes, excavations or sub-surface equipment beyond the
line ofthe Premises.
                  (d) Any state of facts that an accurate survey would disclose, provided that such facts do not render title
unmarketable. For the purposes of this contract none of the facts shown on the survey, if any, identified below shall be deemed to
render title unmarketable, and Purchaser shall accept title subject thereto:


                                                                      Schedule C
                                                                   PURCHASE PRICE
The Purchase Price shall be paid as follows:
       (a) By check subject to collection, the receipt of which is hereby acknowledged by Seller:                                          $1,000.00
                          Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 29 of 37
         (b) By check or checks delivered to Seller at the Closing in accordance with the provisions of §2.02:           5499,000.00
     ■   (c) By acceptance oftitle subject to the following Existing Mortgage(s):                                             $
         (d) By execution and delivery to Seller by Purchaser or its assignee ofa note secured by a Purchase
              Monev' Mortgage on the Premises, in the sum ofS            payable as follows:

 Interest Rate;       Term:          Monthly payment:          Prep. Fee:           Other provisions:                         S
 Making for a total Purchase Price of:                                                                                   5500,000.00

                                                               Schedule D
                                                          MISCELLANEOUS


          1. Title insurer designated by the parties(§1.02):

          2. Last date for coasent by Existing Mot1gagee{s)(§2.03(b)):

          3. Maximum Interest Rate ofany Refinanced Mortgage(§2.04(b)):

          4. Prepayment Date on or afier which Purchase Money Mortgage may be prepaid (§2.04(c)):
          5. Seller's tax ID Nos(§2.05)#!:             «:                   #3:              #4:

          6. Buyer's tax ID Nos(§2.05)                 #2:               #3:                 #4:

          7. Scheduled time and date ofClosing(§3.01): Date:         ,         Time:        o'clock.

          8. Place ofClosing(§3.01):WITHIN 30 DAYS OF COURT APPROVAL AND ORDER. THIS TRANSACTION IS

 SUBJECT TO ATTORNEY GENERAL AND COURT APPROVAL

          9. Assessed valuation of Premises(§4.10):

          10. Fiscal year and annual real estate taxes on Premises (§4.10): Fiscal Year:           Annual Taxes:

          11. Tax abatements or exemptions affecting Premises(§4.10):

          12. Assessments on Premises(§4.13):

          13. Maximum Amount which Seller must .spend to cure violations, etc.(§7.02):

          14. Maximum Expense of Seller to cure title defects, etc.(§13.02):

          15. Broker, ifany(§I4.01):LEDWIN ENTERPRISES

          16. Party to pay broker's commission(§14.01):SELLER(5% COMMISSION)
          17. Address for notices(§ 15.01):
                   Ifto Seller:
                   LAURA C. BROWNE,ESQ.
                   1938 WILLIAMSBRIDGE ROAD.BRONX. NEW YORK 10461

                          with a copy to:
                   JAIME RAMIREZ,ESQ.
                   3058 CROSSBRONX EXPRESSWAY,STE 1, BRONX,NEW YORK 10465

                   Ifto Purchaser:




                            with a copy to:



 18. Limitation Date for actions based on Seller's surviving representations and other obligations(§16.01):

 19. Additional Schedules or Riders(§I7.08):NONE

                                                             Schedule E
                                                          RENTSCHEDULE

(Q if more than tour tenants, check, and annex a rent schedule rider hereto; otherwise, enter information below)
            Name                                          Apt. No.                Rent              Due            Security

PREMISES BEING DELIVERED VACANT AND IN "AS IS" CONDITION




Section 1. Sale of Premises and Acceptable Title
                          Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 30 of 37
           §1.01. Seller shall sell to Purchaser, and Purchaser       ("Mortgagee(s)") or confers upon the Mortgagee(s)the right to
jshart purchase from Seller, at the price and upon the terms and      accelerate payment of the indebtedness or to change the terms
 conditions set forth in this contmcl:                                of the Existing Mortgage(s) in the event that a conveyance is
                   (a)the parcel of land more particularly            made without consent of the Mortgagee(s), Seller shall notify
 described in Schedule A attached hereto ("Land"); (b) all            such Mortgagce(s) of the proposed conveyance to Purchaser
 buildings and improvement situated on the Land (collectively,        within 10 days after execution and delivery of this contact,
 "Building"):                                                         requesting the consent of such Mortgagee(s) thereto. Seller
                    (c) all right, title and interest of Seller, if   and Purchaser shall furnish the Mortgagee(s) with such
 any. in and to the land lying in the bed of any street or            information as may reasonably be required in connection with
 highway in front of or adjoining the Land to the center line         such request and shall otherwise cooperate with such
 thereof and to any unpaid award for any taking by                     Mortgages)and with each other in an effort cxpcditiously to
 condemnation or any damage to the Land by reason of a                 procure such consent, but neither shall be obligated to make
 change ofgrade ofany street or highway;                               any payment to obtain such consent If such Mortgagee(s)
                    (d) the appurtenances and all the estate and       shall fhil or refuse to grant such consent in writing on or
 rights of Seller in and to the Land and Building; and                 before the date set forth in Schedule D or shall require as a
                  (e) all right title and interest of Seller, if       condition ofthe granting of.such consent
 any, in and to the fixtures, equipment and otiier personal                             (i) that additional consideration be paid to
 property attached or appurtenant to the Building (collectively,       the Mortgagee(s) and neither Seller nor Purcha.ser is willing to
 "Premises"). The Premises arc located at or known as                  pay such additional consideration or
 Street Address:2l76 GRAND CONCOURSE                                                    (ii) that the terms of the Existing
 City: BRONX State: NY Zip:10457                                       Mortgage(s) be changed and Purchaser is unwilling to accept
 Tax Map Designation: Section:   Block:03157 Loi:0014                  such change, then unless Seller and Purchaser mutually agree
                                                                       to extend such date or otherwi.se modify the terms of this
                                                                       contract. Purchaser may terminate this contract in the manner
           §1,02. Seller shall convey and Purchaser shall accept       provided in §13.02,
 fee simple title to the Premises in accordance with the terms of               If Schedule C provides for a Purchase Money
 this contract subject only to:                                        Mortgage(as defined in §2.04), Seller may also terminate this
                                                                       contract in the manner provided in §13.02 if any of the
         (a)the matters set forth in Schedule B attached hereto        foregoing circumstances occur or if Seller is unwilling to
(collectively, "Permitted Exceptions"): and                            accept any such change in the terms of the Existing
         (b)such other matters as(i) the title insurer specified       Mortgage(s).
in Schedule D attached hereto(or if none is so specified, then
any member of the New York Board of Title Underwriters)                       §2.04. (a) If Schedule C provides for payment of a
shall be willing, without special premiiun, to omit as                portion of the Purchase Price by execution and delivery to
exceptions to coverage or to except with insurance against            Seller of a note secured by a purchase money mortgage
collection out of or enforcement against the Premises and (ii)        ("Purchase Money Mortgage"), such note and Purchase
shall be accepted by any lender described in Section 274-a of          Money .Mortgage shall be drawn by the attorney for the Seller
the Real Property Law ("Institutional Ixjnder") which has             on the standard forms of the New York Board of Title
committed in writing to provide mortgage financing to                 Underwriters then in clTect tor notes and for mortgages of like
Purchaser for the purchase of the Premises ("Purchaser's              lien, as modified by this contract. At the Closing, Purchaser
Institutional Lender"), except that if such acceptance by             shall pay the mortgage recording tax and recording fees
Purchaser's Institutional Lender is unreasonably withheld or          therefore and the filing fees for any financing statements
delayed, such acceptance shall be deemed to have been given.          delivered in connection therewith.


Section 2. Purchase Price, Acceptable Funds, Existing                          (b)If Schedule C provides for the acceptance of title
Mortgages, Purchase Money Mortgage and Escrow of                      by Purchaser subject to Existing Mortgagefs) prior in lien to
Down payment                                                          the Purchase Money Mortgage, the Purchase Money Mortgage
                                                                      shall provide that it is subject and subordinate to the lien(s) of
        §2.01. The purchase price ("Purchase Price") to be            tlie Existing Mortgage(s) and sliall be subject and subordinate
paid by Purchaser to Seller for the Premises as provided in           to any extensions, modifications, renewals, consolidations,
Schedule C attached hereto is SSOO.OOO.OO                             substitutions or replacements thereof (collectively,
                                                                      "Refinancing" or "Refinanced Mortgage"), provided that (i)
          §2.02. All monies payable under this contract, unless       the rate of interest payable under a Refinanced Mortgage shall
otherwise specified in this contract, shall be paid by:               not be greater than that specified in Schedule D as the
         (a) certified checks of Purchaser or any person              Maximum Interest Rate or, if no Maximum Interest Rate is
making a purchase money loan to Purchaser drawn on any                specified in Schedule D, shall not be greater than the rate of
bank, savings bank, trust company or savings and loan                 interest that was payable on the refinanced indebtedness
a.ssociation having a banking office in the State of New York         immediately prior to such Refinancing, and (ii)        if the
or                                                                    principal amount of the Refinanced Mortgage plus the
         (b) official bank checks drawn by any such banking           principal amount of other Existing Mortgage(s), if any,
institution, payable to the order of Seller, except that              remaining after placement of a Refinanced Mortgage exceeds
uncertified check's of Purchaser payable to the order of Seller       the amount of principal owing and unpaid on all mortgages on
up to the amount of one-half of one percent of the Purchase           the Premises superior to the Purchase Money Mortgage
Price shall be acceptable for sums payable to Seller at the           immediately prior to the Refinancing, an amount equal to the
Closing.                                                              excess shall be paid at the closing of the Refinancing to the
                                                                      holder of the Purchase Money Mortgage in reduction of
          §2.03.(a) If Schedule C provides for the acceptance         principal payments due there under in inverse order of
oftitle by Purchaser subject to one or more existing mortgages        maturity. The Purchase Money Mortgage shall fiirthcr provide
(collectively, "Existing Mortgage(s)"), the amounts specified         that the holder thereof shall, on demand and without charge
in Schedule C with reference thereto may be approximate. If at        therefore, execute, acknowledge and deliver any agreement or
the Closing the aggregate principal amount of the Existing            agreements reasonably required by the mortgagee to confirm
Mortgage(s), as reduced by payments required there under              such subordination.
prior to the Closing, is less than the aggregate amount of the                (c) The Purchase Money Mortgage shall contain the
Existing Mortgage(s) as specified in Schedule C, the                  following additional provisions:
difference shall be added to the monies payable at the Closing,
unless otherwise expressly provided herein.
                                                                                        (i) "The mortgagor or any owner of the
       (b) If any of the documents constituting the Existing          mortgaged premises shall have the right to prepay the entire
Mortgage(s) or the note(s) secured thereby prohibits or               unpaid indebtedness together with accrued interest, but
restricts the conveyance of the Premises or any part thereof          without penalty, at any time on or after [insert the day
without the prior consent of the holder or holders thereof            following the last day of the fiscal year of the mortgagee in
                         Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 31 of 37
 which the Closing occurs or, if a Prepayment Date is specified                 (b) The parties acknowledge that Escrowee is acting
.in Schedule D, the specified Prepayment DatcJ, or not less          solely as a .stakeholder at their request and for their
 than 10 days' written notice to the holder hereof."                 convenience, that Escrowee shall not be deemed to be the
                 (ii) "Notwithstanding anything to the               agent of either of the parties, and that Escrowee shall not be
contrary contained herein, the obligation of the mortgagor for       liable to either ofthe parties for any act or omission on its part
the payment of the indebtedness and for the performance of           unless taken or suffered in bad faith, in willful disregard of
the terms, covenants and conditions contained herein and in          this contract or involving gross negligence. Seller and
the note secured hereby is limited solely to recourse against        Purchaser shall jointly and severally indemnify and hold
the property secured by this mortgage, and in no event shall         Escrowee harmless from and against all cosi.s, claims and
the mortgagor or any principal of the mortgagor, disclosed or        expense.?, including reasonable attorneys' fees, incurred in
undisclosed, be personally liable for any breach of or default       connection with the performance of Escrowee's duties
under the note or this mortgage or for any deficiency resulting      hereunder, except with respect to actions or omissions taken or
from or through any proceedings to foreclose this mortgage,          suffered by Escrowee in bad faith, in willful disregard of this
nor shall any deficiency judgment, money judgment or other           contract or involving gross negligence on the part of
personal judgment be sought or entered against the mortgagor          Escrowee,
or any principal of the mortgagor, disclosed or undisclosed,
but the foregoing shall not adversely affect the lien of this                 (c) Escrowee has acknowledged agreement to these
mortgage or the mortgagee's right of foreclosure."                    provisions by signing in the place indicated on the signature
                  (iii) "In    addition   to   performing      its    page ofthis contract.
 obligations under Section 274-a ofthe Real Property Law, the
 mortgagee, if other than one of the institutions listed in          Section 3.The Closing
 Section 274-a agrees that, within 10 days after written request
 by the mortgagor, but not more than twice during any period                  §3.01. Except as otherwise provided in this contract,
 of 12 consecutive months, it will execute, acknowledge and          the closing of title pursuant to this contract ("Closing") shall
 deliver without charge a certificate of reduction in recordable     take place on the scheduled date and time of closing specified
form (a) certifying as to (I)the then unpaid principal balance       in Schedule D (the actual date of the Closing being herein
of the indebtedness secured hereby, (2) the maturity date            referred to as "Closing Date") at the place specified in
thereof, (3) the rate of interest, (4) the last date to which        Schedule D.
interest has been paid and (5) the amount of any escrow
deposits then held by the mortgagee, and (b) stating, to the         Section 4. Representations and Warranties of Seller
knowledge of the mortgagee, whether there are any alleged
defaults hereunder and, ifso,specifying the nature thereof."                    Seller represents and warrants to Purchaser as
                  (iv) "All notices required or desired to be        follows:
given under this mortgage shall be in writing and shall be
delivered personally or shall be sent by prepaid registered or                  §4.01. Unless otherwise provided in this contract.
certified mail, addressed to the mortgagor and mortgagee at          Seller is the sole owner ofthe Premises.
the addresses specified in this mortgage or to such other
parties or at such other addresses, not exceeding two, as may                §4.02. If the Premises are encumbered by an Existing
be designated in a notice given to the other party or parties in     Mortgage(s). no written notice has been received from the
accordance with the provisions hereof."                              Morlgagee(s) asserting that a default or breach exists
                   (v) The additional provisions, if any,            thereunder which remains uncured and no such notice shall
specified in a rider hereto.                                         have been received and remain uncured on the Closing Date,
                                                                     if copies of documents constituting the Existing Mortgage(s)
          §2.0S. (a) If the sum paid under paragraph (a) of          and note(s) secured thereby have been exhibited to and
Schedule C or any other sums paid on account of the Purchase         initialed by Purchaser or its representative, such copies arc
Price prior to the Closing (collectively. "Downpayment") are         true copies of the originals and the Existing Mortgage(s) and
paid by check or checks drawn to the order ofand delivered to        note(s) secured thereby have not been modified or amended
Seller's attorney or another escrow agent ("Escrowee"), the          except as shown in such documents.
Escrowee shall hold the proceeds thereof in escrow in a
special bank account (or as otherwise agreed in writing by                     §4.03. The information concerning written lea.ses
^Iler, Purchaser and Escrowee) until the Closing or sooner           (which logetlier with all amendments and modifications
termination of this contract and shall pay over or apply such        thereof are collectively referred to as "Leases") and any
proceeds in accordance with the terms of this section.               tenancies in the Premises not arising out of the Leases
Escrowee need not hold such proceeds in an interest-bearing          (collectively, "Tenancies") set forth in Schedule E attached
account, but if any interest is earned thereon, such interest        hereto ("Rent Schedule") is accurate as of the date set forth
shall be paid to the same party entitled to the escrowed             therein or, if no date is set forth therein, as of the date hereof,
proceeds, and the party receiving such interest shall pay any        and there are no Leases or Tenancies of luiy space in the
income taxes thereon. Tlte tax identification numbers of the         Premises other than those set forth therein and any subleases
parties are either set forth in Schedule D or slmll be furnished     or subtenancies. Except as otherwise set forth in the Rent
to Escrowee upon request. At the Closing, such proceeds and          Schedule or elsewhere in this contract:
the interest thereon, if any, shall be paid by Escrowee to
Seller. If for any reason the Closing does not occur and either             (a) all ofthe Leases are in full force and effect and
party makes a written demand upon Escrowee for payment of            none ofthem has been modified, amended or extended:
such amount, Escrowee shall give written notice to the other                  (b) no renewal or extension options have been
party ofsuch demand. If liscrowee does not receive a written         granted to tenants;
objection from the other party to the proposed payment within                (c)no tenant has an option to purchase the Premises;
10 business days after the giving of such notice, Escrowee is                (d)the rents set forth are being collected on a current
hereby authorial to make such payment. If Escrowee does              basis and there are on arrearages in excess of one month;
receive such written objection within such 10 day period or if               (e) no tenant is entitled to rental concessions or
for any other reason Escrowee in good faith shall elect not to       abatements for any period subsequent to the scheduled date of
make such payment, Escrowee shall continue to hold such              closing;
amount until otherwise directed by written instructions from                 (0 Seller has not sent written notice to any tenant
the parties to this contract or a fmal judgment of a court.          claiming that such tenant is in default, which default remains
However, Escrowee shall have tlie right at any time to deposit       uncured;
the escrowed proceeds and interest thereon, if any, with the
clerk of the Supreme Court ofthe county in which the Land is                 (g) no action or proceeding instituted against Seller
located. Escrowee shall give written notice of such deposit to       by any tenant of the Premises is presently pending in any
Seller and Purchaser. Upon such deposit Escrowee shall be            court, except with respect to claims involving personal injury
relieved and dischargeid of ail briber obligations and               or property damage which are covered by insurance; and
responsibilities hereunder.                                                   (h)there are no security deposits other than those set
                                                                     forth in the Rent Schedule.
                           Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 32 of 37
                                                                        certificate or certificates of operation therefor have been
          [r any Leases which have been exhibited to and                exhibited to and initialed by Purchaser or its representative,
initialed by Purchaser or its representative contain provisions         such copies are true copies ofthe originals.
that are inconsistent with the foregoing representatioas and
waironties, such representations and warranties shall be                         §4.13. Except as otherwise set forth in Schedule D,
deeined modified to the extent necessary to eliminate such              Seller has no actual knowledge of any assessment payable in
inconsistency and to conform such representations and                   annual installments, or any part thereof which has become a
warranties to the provisions ofthe Leases.                              lien on the Premises.

         §4.04, If the Premises or any part thereof are subject         Section 5. Acknowledgments of Purchaser
to the New York City Rent Stabilization Law, Seller is and on                    Purchaser acknowledges that:
the Closing Date will be a member in good standing of the
 Real Estate Industry Stabilization Association, and, except as                  §5.01. Purchaser has inspected the Premises, is ftilly
otherwise set forth in the Rent Schedule, there are no                  familiar with the physical condition and state of repair thereof
proceedings with any tenant pre.sently pending before the               and, subject to the provisions of §7.01. §8.01, and §9.04, shall
Conciliation and Appeals Boaixl In which a tenant has alleged           accept the Premises "as is" and in their present condition,
an overcharge of rent or diminution of services or similar              subject to reasonable use. wear, tear and natural deterioration
grievance, and there are no outstanding orders of the                   between now and the Closing Dale, without any reduction in
Conciliation and Appeals Board that have not been complied              the Purchase Price for any change in such condition by reason
with by Seller.                                                         thereofsubsequent to the date ofthis contract.

        §4.05. If the Premises or any part thereof are subject                    §5.02. Before entering into this contract. Purchaser
to the New York City Emergency Rent and Rehabilitation                  has made such examination of the Premises, the operation,
Law, the rents shown are not tn excess of the maximum                   income and expenses thereof and all ether matters affecting or
collectible rents, and, except as otherwise set forth in the Rent       relating to this transaction as Purchaser deemed necessary. In
Schedule, no tenants are entitled to abatements as senior               entering into this contract. Purchaser has not been induced by
citizens, there are no proceedings presently pending before the         and has not relied upon any representations, warranties or
rent commission in which a tenant has alleged an overcharge             statements, whether express or implied, made by Seller or any
of rent or diminution of services or similar grievance, and             agent, employee or other representative of Seller or by any
there are no outstanding orders of the rent commission that             broker or any other person representing or purporting to
have not been complied with by Seller.                                  represent Seller, which are not expressly set forth in this
                                                                        contracf whether or not any such representations, warranties
         §4.06. If an insurance schedule is attached hereto,            or statements were made in writing or orally.
such schedule lists all insurance policies presently affording
coverage with respect to the Premises, and the information              Section 6. Seller's Obligations as to Leases
contained therein is accurate as of the date set forth therein or,
if no date is set forth therein, as ofthe date hereof.                           §6.01. Unless otherwise provided in a schedule
                                                                        attached to this contract, between the date of this contract and
        §4.07. If a payroll schedule is anached hereto, such            the Closing, Seller shall not, without Purchaser's prior written
schedule lists all employees presently employed at the                  consent, which consent shall not be unreasonably withheld:
Premises, and the information contained therein is accurate as                  (a)amend, renew or extend any Lease in any respect,
of the date set forth therein or, if no date is set forth therein, as   unless required by law:
of the date hereof, and, except as otherwise set forth in such                        grant a written lease to any tenant occupying
schedule, none of such employees is covered by a union                  space pursuant to a Tenancy: or
contract and there are no retroactive increases or otlter accrued                (c) terminate any l,ease or Ten^cy except by reason
and unpaid sums owed to any employee.                                   of a default by the tenant thereunder.

         §4.08. If a schedule of service, maintenance, supply                    §6.02. Unless otherwise provided in a schedule
and management contracts ("Service Contracts") is attached              attached to this contract, between the date of this contract and
hereto, such schedule lists all such contracts afiecting the            the Closing, Seller shall not permit occupancy of, or enter into
Premises, and the information set forth therein is accurate as          any new lease for, space in the Building which is presently
ofthe date set forth therein or, if no date is set forth therein, as    vacant or which may hcreafier become vacant without first
ofthe date hereof.                                                      giving Purchaser written notice of the identity of the proposed
                                                                        tenant, together with
        §4.09. If a copy of a certificate of occupancy for the                   (a) either a copy of the proposed lease or a summary
Premises has been exhibited to and initialed by Purchaser or            of the terms thereofin reasonable detail and
its representative, such copy is a true copy of the original and               (b) a statement of the amount of the brokerage
such certificate has not t^n amended, but Seller makes no               commission, if any, payable in connection therewith and the
representation as to compliance with any such certificate.              terms of payment thereof. If Purchaser objects to such
                                                                        proposed lease. Purchaser shall so notify- Seller within 4
          §4.10. The assessed valuation and real estate taxes set       business days after receipt of Seller's notice if such notice was
forth in Schedule D, if any, are the assessed valuation of the          personally delivered to Purchaser, or within 7 business days
Premises and the taxes paid or payable with respect thereto for         after the mailing of such notice by Seller to Purchaser, in
the fiscal year indicated in such schedule. Except as otherwise         which case Seller shall not enter into the proposed lease.
set forth in Schedule D, there are no tax abatements or                 Unless otherwise provided in a schedule attached to this
exemptions affecting the Premises.                                      contract. Purchaser shall pay to Seller at the Closing, in the
                                                                        manner specified in §2.02, the rent and additional rent that
         §4.11. Except as otherwise set forth in a schedule             would have been payable under the proposed lease from the
attached hereto, if any. if the Premises are used for residential       date on which the tenant's obligation to pay rent would have
purposes, each apartment contains a range and a refrigerator,           commenced if Purchaser had not so objected until the Closing
and all of the ranges and refngerators and all of the items of          Date, less the amount of the brokerage commission specified
personal property (or replacements thereoO listed in such               in Seller's notice and the reasonable cost of decoration or other
schedule, ifany. are and on the Closing Date will be owned by           work required to be performed by the landlord under the terms
                                                                        of the proposed lease to suit the premises to the tenant's
                                                                        occupancy("Reletting Expenses"), prorated in each case over
Seller free of liens and encumbrances other than the lien(s) of         the term of the proposed lease and apportioned as of the
the Existing Mortgage(s), if any.                                       Closing Date. If Purchaser does not so notify Seller of its
                                                                        objection, Seller shall have the right to enter into the proposed
         §4.12. Seller has no actual knowledge that any                 lease with the tenant identified in Seller's notice and Purchaser
incinerator, boiler or other burning equipment on the Premises          shall pay to Seller, in the manner specified in §2.02, the
is being operated in violation of applicable law. If copies of a        Reletting Expenses, prorated in each case over the term of the
                           Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 33 of 37
 lease and apportioned as of the later ofthe Closing Date or the      accept the Premises subject to all such violations without any
.rent commencement date. Such payment shall be made by                liability of Seller with respect thereto or any abatement of or
 Purchaser to Seller at the Closing. In no event shall the            credit against the Purchase Price, except that if Purchaser's
 amount so payable to Seller exceed the sums actually paid by         Institutional Lender reasonably refuses to provide financing by-
 Seller on account thereof.                                           reason of the violations described in (fa) above. Purchaser shall
                                                                       not be required to accept the Premises subject thereto and
          §6.03. If any space is vacant on the Closing Date,           Purchaser shall have the right to terminate this contract in the
 Purchaser shall accept the Premises subject to such vacancy,          manner provided in § 13.02.
 provided that the vacancy was not permitted or created by
 Seller in violation of any restrictions contained in this                      §7.04. If required. Seller, upon written request by
 contract. Seller shall not grant any concessions or rent              Purchaser, shall promptly furnish to Purchaser written
 abatements for any period following the Closing without               authorizations to make any necessary searches for the
 Purchaser's prior written consent. Seller shall not apply all or      purposes of determining whether notes or notices of violations
 any part of the security deposit of any tenant unless such            have been noted or issued with respect to the Premises or liens
 tenant has vacated the Premises.                                      have attached thereto.


          §6.04. Seller does not warrant that any particular           Section 8, Destruction, Damage or Condemnation
 Lease of Tenancy will be in force or effect at the Closing or
 that the tenants will have performed their obligations                        §8.01. The provisions of Section 5-1311 of the
 thereunder. Tlie termination of any Lease or Tenancy prior to         General Obligations Law shall apply to the sale and purchase
 the Closing by reason of the tenant's default shall not affect        provided for in this contract.
 the obligations of Purchaser under this contract in any manner
 or entitle Purchaser to an abatement of or credit against the        Section 9. Covenants of Seller
 Purchaser Price or give rise to any other claim on the part of
 Purchaser.                                                            Seller covenants that between the date of this contract and the
                                                                       Closing:
 Section 7. Responsibility for Violations
                                                                               §9.01. The Existing Mortgage(s) .shall not be
          §7.01. Except as provided in §7.02 and §7.03, all           amended or supplemented or prepaid in whole or in part.
 notes or notices of violations of law or governmental                Seller shall pay or make, as and when due and payable, all
 ordinances, orders or requirements which were noted or issued         payments of principal and interest and all deposits required to
 prior to the date of this contract by any governmental                be paid or m^e under the Existing Mortgage(s).
 department, agency or bureau having jurisdiction as to
 conditions affecting the Premises and all liens which have                   §9.02. Seller shall not modify- or amend any Service
 attached to the Premises prior to the Closing pursuant to the        Contract or enter into any new service contract unless same is
 Administrative Code of the City of New York, if applicable,          terminable without penalty by the then owner of the Premises
shall be removed or complied with by Seller. If such removal          upon not more than 30 days notice.
or compliance has not been completed prior to the Closing.
Seller shall pay to Purchaser at the Closing the reasonably                    §9.03. If an insurance schedule is attached hereto.
estimated unpaid cost to effect or complete such removal or           Seller shall maintain in full force and effect until the Closing
compliance, and Purchaser shall be required to accept title to        the insurance policies described in such schedule or renewals
the Premises subject tfiereto, except that Purchaser shall not be     thereoffor no more than one year ofthose expiring before the
required to accept such title and may terminate this contract as      Closing.
provided in §13.02 if
         (a) Purchaser's Institutional Lender reasonably                       §9.04. No fixtures, equipment or personal property
refuses to provide financing by reason thereofor                      Included in this sale shall be removed from the Premises
         (b)the Building is a multiple dwelling and either            unless the same are replaced with similar items of at least
                 (i) such violation is rent impairing and             equal quality prior to the Closing.
causes rent to be unrecoverable under Section 302-a of the
Multiple ITwelling Law or                                                       §9.05. Seller shall not withdraw, settle or otherwise
                 (ii) a proceeding has been validly                   compromise any protest or reduction proceeding affecting real
commenced by tenants and is pending with respect to such              estate taxes assessed against the Premises for any fiscal period
violation for a judgment directing deposit and use of rents           in which the Closing is to occur or any subsequent fiscal
under Article 7-A of the Real Property Actions and                    period without the prior written consent of Purchaser, which
Proceedings Law. All such notes or notices of violations noted        consent shall not be unreasonably withheld. Real estate tax
or issued on or after the date of this contract shall be the sole     refunds and credits received after the Closing Date which are
responsibility ofPurchaser.                                           attributable to the fiscal tax year during which the Closing
                                                                      Date occurs shall be apportioned between Seller and
        §7.02. If the reasonably estimated aggregate cost to          Purchaser, after deducting the expenses of collection thereof,
remove orpomply with any violations or liens which Seller is          which obligation shall survive the Closing.
Inquired to remove or comply with pursuant to the provisions
of §7.01 shall exceed tlie Maximum Amount specified in                         §9.06. Seller shall allow Purcha.ser or Purchaser's
Schedule D (or if none is so specified, the Maximum Amount            representatives access to the Premises, the L.cases and other
shall be one-half of one percent of the l^irchase Price), Seller      documents required to be delivered under this contract upon
shall have the right to cancel this contract, in which event the      reasonable prior notice at reasonable times.
sole liability of Seller shall be as set fortli in §13.02, unless
Purchaser elects to accept title to the Premises subject to all       Section 10, Seller's Closing Obligations
such violations or liens, in which event Purchaser shall be           At the Closing, Seller shall deliver the following to Purchaser
entitled to a credit of an amount equal to the Maximum
Amount against the monies payable at the Closing.                             §10.01. A statutory form of bargain and sale deed
                                                                      without covenant against grantor's acts, containing the
         §7.03. Regardless of whether a violation has been            covenant required by Section 13 of tlie Lien Law,and properly-
noted or issued prior to the date ofthis contract. Seller's hiilure   executed in proper form for recording so as to convey the title
to remove or fully comply with the following violations shall         required by this contract.
not be an objection to title:
                   (a) any violations of New York City Local                    §10.02. All Leases initialed by Purchaser and all
Law 5 of 1973, as amended (relating to fire safety in office          others in Seller's possession.
buildings), if applicable, or
                   (b)any violations which a tenant is required                §10.03. A schedule of ail cash security deposits and a
to remove or comply with pursuant to the terms of its lease by        check or credit to Purchaser in the amount of such security
reason of such tenant's use or occupancy. Purchaser shall             deposits, including any interest thereon, held by Seller on the
                            Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 34 of 37
 Closing Date under the Leases or. if held by an Institutional          secretary of Seller certifying as to the adoption of such
.I.ender, an assignment to Purchaser and written instructions to        resolution and setting forth facts showing that the transfer
 the holder of such deposits to transfer the same to Purchaser,         complies with the requirements of such law. The deed referred
 and appropriate instruments of transfer or assignment with             to in §10.01 shall also contain a recital sufficient to establish
 resftect to any lease securities which are other than cash.            compliance with such law.

           §10.04. A schedule updating the Rent Schedule and                     §10.17. Possession of the Premises in the condition
 setting forth all arrears in rents and all prepayments ofrents.        required by this contract, subject to the Leases and Tenancies,
                                                                        and keys therefor.
          §10.05. All Service Contracts initialed by Purchaser
 and all others in Seller's possession which are in effect on the                  §10.18. Any other documents required by this
 Closing Date and which are assignable by Seller.                       contract to be delivered by Seller.

          §10.06. An assignment to Purchaser, without                   Section 11. Purchaser's Closing Obligations
 recourse or warranty, of all of the interest of Seller in those        At the Closing, Purchaser shall:
 Service Contracts, insurance policies, certificates, permits and
 other documents to be delivered to Purchaser at the Closing                     §11.01. Deliver to Seller checks in payment of the
 which are Uien in effect and are assignable by Seller.                 portion of the Purchase Price payable at the Closing, as
                                                                        adjusted for apportionments under Section 12, plus the amount
          §10.07.(a) Wrinen consent(s) of the Mortgagee(s), if          ofescrow deposits, ifany. assigned pursuant to §10.08.
 required under §2.03(b), and(b) certiflcate(s) executed by the
 Mongageefs) in proper form for recording and certifying (i)                       §11.02. Deliver to Seller the Purchase Money
 the amount of the unpaid principal balance thereof, (ii) the          .Mortgage, if any, in proper form for recording, the note
 maturity date thereof,(iii) the interest rate,(iv) the last date to    secured thereby, tinancing statements covering personal
 which interest has been paid thereon and(v)the amount ofany            property, fixtures and equipment included in this sale and
 escrow deposits held by the Mortgagee(s).                              replacements thereof, all properly executed, and Purchaser
          ^Iler shall pay the fees for recording such                   shall pay the mortgage recording tax and recording iees for
 cenificate(s). Any Mortgagee which is an Institutional Lender          any Purchase Money Mortgage.
 may fiimish a letter complying with Section 274-a of the Real
 Property Law in lieu ofsuch cenificate.                                        §11.03. Deliver to Seller an agreement indemnifying
                                                                       and agreeing to defend Seller against any claims made by
          §10.08. An assignment of all Seller's riglit, title and      tenants with respect to tenants' security deposits to the extent
 interest in escrow deposits for real estate taxes, insurance           paid, credited or assigned to Purchaser under §10.03.
 premiums and other amounts, if any, then held by the
 Mortgagee<$).                                                                  §11.04. Cause the deed to be recorded, duly complete
                                                                       all required real property transfer tax returns and cause all
          §10.09. All original insurance policies with respect to      such returns and checks in payment of such taxes to be
 which premiums arc to be apportioned or, if unobtainable, true        delivered to the appropriate officers promptly after the
 copies or certificates thereof.                                       Closing.

          §10.10. To the extent they arc tlien in Seller's                      §11.05. Deliver any other documents required by this
 possession and not posted at the Premises, certificates,              contract to be delivered by Purchaser.
 liceases, permits, authorizations and approvals issued for or
 with respect to the Premises by governmental and                      Section 12. Apportionments
 quasigovemmental authorities having jurisdiction.
                                                                                §12.01. Hie following apportionments shall be made
         §10.11. Such aftldavits as Purchaser's title company          between the parties at the Closing as of the close of business
 shall reasonably require in order to omit from its title              on the day prior to the Closing Date:
 insurance policy all exceptions for judgments, bankruptcies or                (a) prepaid rents and Additional Rents(as defined in
 other returns against persons or entities whose names are the         §12.03):
 same as or similar to Seller's name.                                           (b)interest on the Existing Mortgage(s);
                                                                                (c) real estate taxes, water charges, .sewer rents and
         §10.12. Checks to the order of the appropriate                vault charges, if any, on the basis of the fiscal period for
officers in payment of all applicable real property transfer           which asses.sed, except that if there is a water meter on the
taxes and copies of any required tax returns therefor executed         Premises, apportionment at the Closing sliall be based on the
by Seller, which checks shall be certified or official bank            last available reading, subject to adjustment after the Closing
checks if required by the taxing authority, unless Seller elects       when the next reading is available;
to have Purchaser pay any of such taxes and credit Purchaser                    (d)wages, vacation pay. pension and welfare benefits
 with the amount thereof.                                              and other fringe benefits of all persons employed at the
                                                                       f^mises whose employment was not terminated at or prior to
         §10.13. To the extent they are then in Seller's               the Closing;
possession, copies of current painting and payroll records.                    (e) value of fuel .stored on the Premises, at the price
Seller shall make all other Building and tenant files and              then charged by Seller's supplier, including any taxes;
records available to Purchaser for copying, which obligation                    (0 charges under transferable Service Contracts or
shall survive the Closing.                                             permitted renewals or replacements thereof;
                                                                                (g) permitted administrative charges, if any. on
         §10.14. An original letter, executed by Seller or by its      tenants' security deposits;
agent, advising the tenants of the sale of the Premises to                      (h)dues to rent stabilization associations, if any;
Purchaser and directing that rents and other payments                           (i) insurance premiums on transferable insurance
thereafter be sent to Purchaser or as Purchaser may direct.            policies listed on a schedule hereto or permitted renewals
                                                                       thereof;
         §10.15. Nolicefs) to the Mortgagee(s), executed by                       (j) Relctting Expenses under §6.02. if any; and
Seller or by its agent, advising of the sale of the Premises to                   (k)any other items listed in Schedule D.
Purchaser and directing that future bills and other
correspondence should thereafter be sent to Purchaser or as                       If the Closing shall occur before a new tax rate is
Purchaser may direct.                                                  fixed, the apportionment of taxes at the Closing shall be upon
                                                                       the basis of the old tax rate for the preceding period applied to
         §10.16. If Seller is a corporation and if required by         latest assessed valuation. Promptly after the new tax rate is
Section 909 of the Business Corporation Law, a resolution of           fixed, the apportionment of taxes shall be recomputed. Any
Seller's board of directors authorizing the sale and delivery of       discrepancy resulting from such recomputation and any errors
the deed and a certificate executed by the secretary or assistant      or omissions in computing apportionments at Closing shall be
                          Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 35 of 37
 promptly corrected, which obligations shall survive the              Premises, other than Existing Mortgages, of which Seller has
^ Cldsing.                                                            actual knowledge.

          §12.02. If any tenant is in arrears in the payment of              §13,03 Any unpaid taxes, assessments, water charges
 rent on the Closing Date, rents received from such tenant after      and sewer rents, together with the interest and penalties
.the"Closing shall be applied in the following order of priority:     thereon to a date not less than two days following the Closing
          (a) first to the month preceding the month in which          Date, and any other liens and encumbrances which Seller is
 the Closing occurred;                                                obligated to pay and discharge or which arc against
          (b)then to the month m which the Closing occurred;          corporations, estates or other persons in the chain of title,
          (c)then to any month or months following the month          together with the cost of recording or filing any instruments
 in which the Closing occurred: and                                   necessary to discharge such liens and encumbrances of record,
          (d) then to the period prior to the month preceding         may be paid out of the proceeds of the monies payable at the
 the month in which the Closing occurred.                             Closing if Seller delivers to Purchaser on the Closing Date
          If rents or any portion thereof received by Seller or       official bills for such taxes, assessments, water charges, sewer
 Purchaser after the Closing are payable to the other party by        rents, interest and penalties and instruments in recordable form
 reason of this allocation, the appropriate sum, less a               sufficient to discharge any other liens and encumbrances of
 proportionate share ofany reasonable attorneys' fees, costs and      record. Upon request made a reasonable time before the
 expenses of collection thereof, shall be promptly paid to the        Closing. Purchaser shall provide at the Closing separate
 other party, which obligation shall survive the Closing.             checks for the foregoing payable to the order of the holder of
                                                                      any such lien, charge or encumbrance and otherwise
           §12.03. If any tenants are required to pay percentage      complying with §2.02. If Purchaser's title insurance company
 rent, escalation charges for real estate taxes, operating            is willing to insure both Purchaser and Purchaser's
 expenses, cost-of-living adjustments or other charges of a           Institutional lender, if any, that such charges, liens and
 similar nature ("Additional Rents") and any Additional Rents         encumbrances will not be collected out of or enforced against
 are collected by Purchaser after the Closing which are               the Premises, then, unless Purchaser's Institutional Lender
 attributable in whole or in part to any period prior to the          reasonably refu.ses to accept such insurance in lieu of actual
 Closing, then Purchaser shall promptly pay to Seller Seller's        payment and discharge, Seller shall have the right in lieu of
 proportionate share thereof, less a proportionate share of any       payment and discharge to deposit with the title insurance
 reasonable attorneys' fees, costs and expenses of collection         company such funds or assurances or to pay such special or
 thereof, if and when the tenant paying the same has made all         additional premiums as the title insurance company may-
 payments of rent and Additional Rent then due to Purchaser           require in order to so insure. In such case the charges, liens
 pursuant to the tenant's Lease, which obligation shall survive       and encumbrances with respect to which the title insurance
 the Closing.                                                         company has agreed so to insure shall not be considered
                                                                      objections to title.
Section 13. Objections to Title, Failure of Seller or
 Purchaser to Perform and Vendee'.s Lien                                        §13.04. If Purchaser shall default in the performance
                                                                      of its obligation under this contract to purchase the Premises,
         §13.01. Purchaser shall promptly order an                    the sole remedy of Seller shall be to retain the Downpayment
 examination oftitle and shall cause a copy ofthe title report to     as liquidated damages for all loss, damage and e.xpense
be forwarded to Seller's attorney upon receipt Seller shall be        suffered by Seller, including without limitation the loss of its
entitled to a reasonable adjournment or adjournments of the           bargain.
Closing for up to 60 days or until the expiration date of any
 written     commitment of Purchaser's      Institutional   Lender             §13.03. Purchaser shall have a vendee's lien against
delivered to Purchaser prior to the scheduled date of Closing,        the Premises for the amount of the Downpayment, but such
whichever occurs first to remove any defects in or objections         lien shall not continue after default by Purchaser under this
to title noted in such title report and any other defects or          contract.
objections which may be disclosed on or prior to the Closing
Date.                                                                 Section 14. Broker


          §13.03. If Seller shall be unable to convey title to the             §14.01. If a broker is specified in Schedule D, Seller
Premises at the Closing in accordance with the provisions of          and Purchaser mutually represent and warrant that such broker
this contract or if Purchaser shall have any other grounds            is the only broker with whom they have dealt in connection
under this contract for refusing to consummate the purchase           with this contract and that neither Seller nor Purchaser knows
provided for herein. Purchaser, nevertheless, may elect to            of any other broker who has claimed or may have the right to
accept such title as Seller may be able to convey with a credit       claim a commission in connection with this transaction, unless
against the monies payable at the Closing equal to the                otherwise indicated in Schedule D. The commission of such
reasonably estimated cost to cure the same (up to the                 broker shall be paid pursuant to separate agreement by the
Maximum Expense desciibed below), but without any other               party specified in Schedule D. If no broker is specified in
credit or liability on the part ofSeller. If Purchaser shall not so   Schedule D, the parties acknowledge that this contract was
elecL Purchaser may terminate this contract and the sole              brought about by direct negotiation between Seller and
liability of Seller shall be to refund the Down payment to            Purchaser and that neither Seller nor Purchaser knows of any
Purchaser and to reimburse Purchaser for the net cost of title        broker entitled to a commission in connection with this
examination, but not to exceed the net amount charged by              transaction. Unless otherwise provided in Schedule D, Seller
Purchaser's title company therefor without issuance of a              and Purchaser shall indemnity and defend each other against
policy, and the net cost of updating the existing survey of the       any costs, claims or expenses, including attorneys' fees,
Premises or the net cost of a new survey of the Premises if           arising out of the breach on their respective parts of any
there was no existing survey or the existing survey was not           representations, warranties or agreements contained in this
capable of being updated and a new survey was required by             paragraph. The representations and obligations under this
Purchaser's Institutional Lender. Upon such refund and                paragraph shall survive the Closing or, if the Closing does not
reimbursemenU this contract shall be null and void and the            occur, the termination ofthis contract.
parties hereto shall be relieved of all further obligations and
liability other than any arising under Section 14. Seller shall
not be required to bring any action or proceeding or to incur         Section 15, Notices
any expense in excess of the Maximum Expense specified in
Schedule D (or if none is so specified, the Maximum Expense                    §15.01. AH notices under this contract shall be In
shall be one-halfofone percent of the Purchase Price) to cure         writing and shall be delivered personally or shall be sent by
any title defect or to enable Seller otherwise to comply with         prepaid registered or certified mail, addressed as set forth in
the provisions of this contract, but the foregoing shall not          Schedule D, or as Seller or Purchaser shall otherwise have
permit Seller to refuse to pay off at the Closing, to the extent      given notice as herein provided.
of the monies payable at the Closing, mortgages on the
  Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 36 of 37

         §16.01. Eixcept as otherwise provided in this contract,        written, arc merged into this contract. Neither this contract nor
no representations, warranties, covenants or other obligations          any provision hereof may be waived, modified, amended,
of Seller set forth in this contract shall survive the Closing,         discharged or terminated except by an instrument signed by
and no action base thereon shall be commenced af^er the                 the party against whom the enforcement of such waiver,
Closing. The representations, wammtics, covenants and other             modification, amendment, discharge or termination is sought,
obligations of Seller set forth in §4.03, §6.01 and §6.02 shall         and then only to the extent set forth in such instrument.
survive until the Limitation I>ate specific in Scheduled D (or
if none is so specified, the Limitation Date shall be the date                   §17.03. This contract shall be governed by, and
which is six months after the Closing Date), and no action              construed in accordance with, the lavv of the State of New
based thereon shall be commenced after the Limitation Date.              York.

           §16.02 The delivery of the deed by Seller, and the                   §17.04. The captions in this contract arc inserted for
acceptance thereof by Purchaser, .shall be deemed the foil              convenience of reference only and In no way define, describe
performance and discharge of every obligation on the part of            or limit the scope or intent of this contract or any of the
Seller to be performed hcreundcr, except those obligations of            provisions hereof
Seller which are expressly stated in this contract to survive the
Closing.                                                                          §17.05. This contract shall be binding upon and shall
                                                                         inure to the benefit of the parties hereto and their respective
Section 17. Miscellaneous Provisions                                     heirs or successors and permitted assigns.

           §17.01. If consent of the Existing Mortgageefs) is                     §17.06. This contract shall not be binding or efTective
required under §2.03(b). Purchaser shall not assign this                 until properly executed and delivered by Seller and Purchaser.
contract or its rights hcreundcr without the prior written
consent of Seller. No permitted assignment of Purchaser's                        §17.07. As used in this contract, the masculine shall
rights under this contract shall be effective against Seller             include the feminine and neuter, the singular shall include the
unless and until an executed counterpart of the instrument of            plural and the plural shall include the singular, as the context
assignment shall have been delivered to Seller and Seller shall          may require.
have been furnished with the name and address of the
assignee. The term "Purchaser" shall be deemed to include the                     §17.08. If the provisions of any schedule or rider to
assignee under any such efTective assignment.                            this contract are inconsistent with the provisions of this
                                                                         contract, the provisions ofsuch schedule or rider shall prevail.
         §17.02. ITiis contract embodies and constitutes the             Set forth in Schedule D is a list of any and all schedules and
entire understanding between the parties with respect to the             riders which are attached hereto but which are not listed in the
transaction contemplated herein and all prior agreements,                Table ofContents.
understandings, representations and statements, oral or



                                   ,the Parties hereto have duly executed this Contract as ofthe date first above written.

                                                                                                    BUYER(S):




 RACELIS 5             PRESDENT                                          MARIA ILNOBLE                                       (
MT.OLI               RCH INC




Receipt by liscrowee;
The undersigned Escrowee hereby acknowledges receipt of, by check subject to collection,to be held in escrow pursuant to §2.05.
                  Case 1:18-cv-07871-NRB Document 33-1 Filed 04/17/20 Page 37 of 37
                                                                                TO BANK
                                                                     AMQltCMS laosr OONVBIlBNr BAKK
                                                                                                                       &t3G/312
            URBANYIireCSXiKin'QBQ^UjC            11-16                                                                      633
                       awGo^no.                                                                                   mmjm
                   CUFF8fDE PARK;>M 07010
                                                                                                          6/16/2017


                                                                                                  ^ **1,000,00
droSlSf?     Laura C. Browne,^qv
   One Thousand and 00/100*                                                                                           .DOLLARS ^

           Laura G, Browne, dsq.



MEMO
                                                                                      AUTHORIffiJSlGNA-
         Down Payrnent 2176 Grand:Concdurse Bronj^ NY
                     n-DO 10         ISQ3120lifiOir ^33Ei ^7 aSB

URBANY INVESTMENT GROUP LLC                                                                                       1034
        Laura C. Browne, esq.                                                      5/16/2017
                                                                                                               1,000.00




   URBANY INVESTME        Down Payment 2176 Grand Concourse Bronx,                                             1,000.00


URBANY INVESIMENT GROUP LLC
                                                                                                                  1034
        Laura 0. Browne, esq.                                                      5/16/2017
                                                                                                               1,000.00




   URBANY INVESTME       Down Payment 2176 Grand Concourse Bronx,                                             1,000.00
